

Exhibit 10.2 
 


 
 


 
 
UNSECURED TERM LOAN AGREEMENT
 
DATED AS OF MAY16, 2013
 
among
 
RAMCO-GERSHENSON PROPERTIES, L.P.,
 
as Borrower,
 
RAMCO-GERSHENSON PROPERTIES TRUST,
 
as a Guarantor,
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as a Bank,
 
THE OTHER BANKS WHICH ARE A PARTY TO THIS AGREEMENT,
 
THE OTHER BANKS WHICH MAY BECOME PARTIES TO THIS AGREEMENT,
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as Agent,
 
and
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as Sole Lead Manager and Arranger
 







1



--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page.


§1.
DEFINITIONS AND RULES OF INTERPRETATION.
1


§1.1.
Definitions
1


§1.2.
Rules of Interpretation.
21


§2.
THE CREDIT FACILITY.
23


§2.1.
Intentionally Deleted.
23


§2.2.
Commitment to Lend Term Loan
23


§2.3.
Intentionally Deleted.
23


§2.4.
Interest on Loans.
23


§2.5.
Intentionally Deleted.
23


§2.6.
Funds for Loans.
23


§2.7.
Intentionally Deleted.
24


§2.8.
Increase of Term Loan Commitment.
24


§2.9.
Intentionally Deleted.
26


§2.10.
Intentionally Deleted.
26


§2.11.
Evidence of Debt
26


§3.
REPAYMENT OF THE LOANS.
26


§3.1.
Stated Maturity
27


§3.2.
Mandatory Prepayments
27


§3.3.
Optional Prepayments
27


§3.4.
Partial Prepayments
28


§3.5.
Effect of Prepayments
28


§4.
CERTAIN GENERAL PROVISIONS.
28


§4.1.
Conversion Options.
28


§4.2.
Commitment and Syndication Fee
29


§4.3.
Agent’s Fee
29


§4.4.
Funds for Payments.
29


§4.5.
Computations
30


§4.6.
Suspension of LIBOR Rate Loans
31


§4.7.
Illegality
31


§4.8.
Additional Interest
32


§4.9.
Additional Costs, Etc.
32


§4.10.
Capital Adequacy
33


§4.11.
Indemnity of Borrower
34


§4.12.
Interest on Overdue Amounts; Late Charge
34


§4.13.
Certificate
34


§4.14.
Limitation on Interest
34


§4.15.
Intentionally Deleted.
35


§4.16.
Intentionally Deleted.
35




i



--------------------------------------------------------------------------------




§5.
UNSECURED OBLIGATIONS; GUARANTY.
35


§5.1.
Unsecured Obligations
35


§5.2.
New Guarantors.
35


§6.
REPRESENTATIONS AND WARRANTIES OF THE TRUST AND THE BORROWER.
36


§6.1.
Corporate Authority, Etc.
36


§6.2.
Governmental Approvals
37


§6.3.
Title to Properties; Lease
37


§6.4.
Financial Statements
37


§6.5.
No Material Changes
38


§6.6.
Franchises, Patents, Copyrights, Etc.
38


§6.7.
Litigation
38


§6.8.
No Materially Adverse Contracts, Etc.
38


§6.9.
Compliance with Other Instruments, Laws, Etc.
39


§6.10.
Tax Status
39


§6.11.
No Event of Default
39


§6.12.
Investment Company Acts
39


§6.13.
Absence of UCC Financing Statements, Etc.
39


§6.14.
Intentionally Deleted.
39


§6.15.
Certain Transactions
39


§6.16.
Employee Benefit Plans
40


§6.17.
Regulations T, U and X
40


§6.18.
Environmental Compliance
40


§6.19.
Subsidiaries and Unconsolidated Affiliates
42


§6.20.
Loan Documents
42


§6.21.
Property
42


§6.22.
Brokers
43


§6.23.
Other Debt
43


§6.24.
Solvency
43


§6.25.
Contribution Agreement
43


§6.26.
No Fraudulent Intent
43


§6.27.
Transaction in Best Interests of Borrower; Consideration
43


§6.28.
Partners and the Trust
44


§6.29.
Tax Indemnity Agreement
44


§6.30.
Embargoed Persons
44


§6.31.
Unencumbered Borrowing Base Properties
44


§7.
AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER.
44


§7.1.
Punctual Payment
44


§7.2.
Maintenance of Office
44


§7.3.
Records and Accounts
45


§7.4.
Financial Statements, Certificates and Information
45


§7.5.
Notices.
48


§7.6.
Existence; Maintenance of Properties.
49




ii



--------------------------------------------------------------------------------




§7.7.
Insurance.
50


§7.8.
Taxes
50


§7.9.
Inspection of Properties and Books
50


§7.10.
Compliance with Laws, Contracts, Licenses, and Permits
50


§7.11.
Use of Proceeds
51


§7.12.
Further Assurances
51


§7.13.
Compliance
51


§7.14.
Limiting Agreements.
51


§7.15.
Ownership of Real Estate
52


§7.16.
More Restrictive Agreements
52


§7.17.
Trust Restrictions
52


§7.18.
Interest Rate Contract(s)
53


§7.19.
Unencumbered Borrowing Base Properties.
53


§7.20.
Swap
57


§8.
CERTAIN NEGATIVE COVENANTS OF THE TRUST AND THE BORROWER.
57


§8.1.
Restrictions on Indebtedness
57


§8.2.
Restrictions on Liens Etc.
59


§8.3.
Restrictions on Investments
60


§8.4.
Merger, Consolidation
62


§8.5.
Conduct of Business
62


§8.6.
Compliance with Environmental Laws
63


§8.7.
Distributions
64


§8.8.
Asset Sales
65


§8.9.
Development Activity
65


§8.10.
Intentionally Deleted.
66


§8.11.
Trust Preferred Equity and Subordinated Debt
66


§9.
FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER.
66


§9.1.
Liabilities to Assets Ratio
67


§9.2.
Fixed Charges Coverage
67


§9.3.
Consolidated Tangible Net Worth
67


§9.4.
Secured Indebtedness
67


§9.5.
Borrowing Base Test
67


§10.
CLOSING CONDITIONS.
67


§10.1.
Loan Documents
67


§10.2.
Certified Copies of Organizational Documents
68


§10.3.
Resolutions
68


§10.4.
Incumbency Certificate; Authorized Signers
68


§10.5.
Opinion of Counsel
68


§10.6.
Payment of Fees
68


§10.7.
Performance; No Default
68


§10.8.
Representations and Warranties
68


§10.9.
Proceedings and Documents
69




iii



--------------------------------------------------------------------------------




§10.10.
Stockholder and Partner Consents
69


§10.11.
Compliance Certificate
69


§10.12.
Contribution Agreement
69


§10.13.
No Legal Impediment
69


§10.14.
Governmental Regulation
69


§10.15.
Intentionally Deleted.
69


§10.16.
Other
69


§11.
CONDITIONS TO ALL BORROWINGS.
69


§11.1.
Prior Conditions Satisfied
69


§11.2.
Representations True; No Default
70


§11.3.
Intentionally Deleted.
70


§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.
70


§12.1.
Events of Default and Acceleration
70


§12.2.
Limitation of Cure Periods
74


§12.3.
Intentionally Deleted.
74


§12.4.
Remedies
74


§12.5.
Distribution of Proceeds
74


§13.
SETOFF.
75


§14.
THE AGENT.
75


§14.1.
Authorization
75


§14.2.
Employees and Agents
76


§14.3.
No Liability
76


§14.4.
No Representations
76


§14.5.
Payments.
77


§14.6.
Holders of Notes
78


§14.7.
Indemnity
79


§14.8.
Agent as Bank
79


§14.9.
Resignation
79


§14.10.
Duties in the Case of Enforcement
79


§14.11.
Bankruptcy
80


§14.12.
Approvals
80


§14.13.
Borrower not Beneficiary
80


§15.
EXPENSES.
80


§16.
INDEMNIFICATION.
81


§17.
SURVIVAL OF COVENANTS, ETC.
82


§18.
ASSIGNMENT AND PARTICIPATION.
83


§18.1.
Conditions to Assignment by Banks
83


§18.2.
Register
83


§18.3.
New Notes
84


§18.4.
Participations
84


§18.5.
Pledge by Bank
84


§18.6.
No Assignment by Borrower or the Trust
84




iv



--------------------------------------------------------------------------------




§18.7.
Disclosure
85


§18.8.
Amendments to Loan Documents
85


§18.9.
Mandatory Assignment
85


§18.10.
Titled Agents
85


§19.
NOTICES.
86


§20.
RELATIONSHIP.
87


§21.
GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE.
87


§22.
HEADINGS.
88


§23.
COUNTERPARTS.
88


§24.
ENTIRE AGREEMENT, ETC.
88


§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
88


§26.
DEALINGS WITH THE BORROWER OR THE GUARANTORS.
89


§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
89


§28.
SEVERABILITY.
90


§29.
TIME OF THE ESSENCE.
90


§30.
NO UNWRITTEN AGREEMENTS.
90


§31.
REPLACEMENT OF NOTES.
90


§32.
TRUST EXCULPATION.
90


§33.
PATRIOT ACT.
91






v



--------------------------------------------------------------------------------








EXHIBITS AND SCHEDULES
 
EXHIBIT A
INTENTIONALLY DELETED
EXHIBIT B
FORM OF TERM LOAN NOTE
EXHIBIT C
INTENTIONALLY DELETED
EXHIBIT D
FORM OF JOINDER AGREEMENT
EXHIBIT E
INTENTIONALLY DELETED
EXHIBIT F
INTENTIONALLY DELETED
EXHIBIT G
INTENTIONALLY DELETED
EXHIBIT H
INTENTIONALLY DELETED
EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
SCHEDULE 1.1
BANKS AND COMMITMENTS
SCHEDULE 6.5
MARKETED PROPERTIES
SCHEDULE 6.6
TRADEMARKS; TRADENAMES
SCHEDULE 6.7
LITIGATION
SCHEDULE 6.15
AFFILIATE TRANSACTIONS
SCHEDULE 6.18
ENVIRONMENTAL MATTERS
SCHEDULE 6.19
SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES
OF THE BORROWER
SCHEDULE 6.21
MANAGEMENT AGREEMENTS; OPTIONS
SCHEDULE 6.23
EXISTING DEFAULTS
SCHEDULE 6.29
PROPERTY OF GUARANTOR
SCHEDULE 6.31
UNENCUMBERED BORROWING BASE PROPERTIES
SCHEDULE 8.9
EXISTING UNDEVELOPED LAND PROJECTS






vi



--------------------------------------------------------------------------------









vii



--------------------------------------------------------------------------------




UNSECURED TERM LOAN AGREEMENT
This UNSECURED TERM LOAN AGREEMENT is made as of the 16th day of May, 2013 (this
“Agreement”) by and among RAMCO-GERSHENSON PROPERTIES, L.P. (the “Borrower”), a
Delaware limited partnership, RAMCO-GERSHENSON PROPERTIES TRUST (the “Trust”), a
Maryland real estate investment trust, CAPITAL ONE, NATIONAL ASSOCIATION, a
national banking association (“Capital One”), and the other lending institutions
that are a party hereto, and the other lending institutions which may become
parties hereto pursuant to §18 (the “Banks”), and CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Banks (the “Agent”).
RECITALS
WHEREAS, The Borrower has requested that the Banks provide a term loan facility,
and the Banks are willing to do so on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the terms and conditions herein, and of any
loans, advances, or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Banks, the parties hereto covenant and
agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION.
§1.1.    Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) or more of the outstanding limited
partnership interests, preferred stock or other ownership interests of such
Person.
Agent. Capital One, National Association, acting as Administrative Agent for the
Banks, its successors and assigns.
Agent’s Head Office.  The Agent’s head office located at 1680 Capital One Drive,
10th Floor, REIT Finance Group, McLean, Virginia 22102, or at such other
location as the Agent may designate from time to time by notice to the Borrower
and the Banks.
Agent’s Special Counsel.  Riemer & Braunstein LLP or such other counsel as may
be approved by the Agent.

1



--------------------------------------------------------------------------------






Agreement.  This Unsecured Term Loan Agreement, including the Schedules and
Exhibits hereto.
Applicable Margin.  (a) On any date prior to such time as the Agent first
receives written notice that Trust has first obtained an Investment Grade Rating
from at least two Rating Agencies and that Borrower irrevocably elects to have
the Applicable Margin determined based upon the Credit Rating Levels set forth
in subpart (b) of this definition, the applicable margin set forth below based
on the ratio of the Consolidated Total Liabilities of the Borrower to the
Consolidated Total Adjusted Asset Value of the Borrower (expressed as a
percentage):
Pricing
Level
Ratio of
Consolidated Total Liabilities to Consolidated Total Adjusted Asset Value


Base Rate Loans
LIBOR Rate Loans
I
Less than or equal to 45%
1.05%
2.05%
II
Greater than 45%, but less than or equal to 50%,
1.15%
2.15%
III
Greater than 50%, but less than or equal to 55%
1.35%
2.35%
IV
Greater than 55%
1.60%
2.60%



The initial Applicable Margin shall be at Pricing Level I. The Applicable Margin
determined pursuant to this subpart (a) shall be adjusted based upon such ratio,
if at all, on the first day of the first month following the delivery by the
Borrower to the Agent of the Compliance Certificate at the end of each fiscal
quarter. In the event that Borrower shall fail to deliver to the Agent a
quarterly Compliance Certificate on or before the date required by §7.4(e), then
without limiting any other rights of the Agent and the Banks under this
Agreement, the Applicable Margin determined pursuant to this subpart (a) shall
be at Pricing Level 4 until such failure is cured within any applicable cure
period.  Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Margin for any period described in this
subsection (a) shall be subject to the provisions of §4.5(b)
(b) From and after the time that Agent first receives written notice that Trust
has first obtained an Investment Grade Rating from at least two Rating Agencies
and that Borrower irrevocably elects to have the Applicable Margin determined
based upon the Credit Rating Levels set forth in subpart (b) of this definition,
“Applicable Margin” shall mean, as of any date of determination, a percentage
per annum determined by reference to the Credit Rating Level as set forth below
(provided that any accrued interest payable at the Applicable Margin determined
above in subpart (a) of this definition shall be payable as provided in §2.4):
Pricing
Level
 
Credit Rating Level
Term
LIBOR Rate Loans
Term
Base Rate Loans
I
Credit Rating Level 1
1.25%
0.25%
II
Credit Rating Level 2
1.35%
0.35%
III
Credit Rating Level 3
1.50%
0.50%
IV
Credit Rating Level 4
1.80%
0.80%
V
Credit Rating Level 5
2.25%
1.25%




2



--------------------------------------------------------------------------------




The Applicable Margin determined pursuant to this subpart (b) for the Base Rate
Loans shall be determined by reference to the Credit Rating Level in effect from
time to time, and the Applicable Margin determined pursuant to this subpart (b)
for any Interest Period for the LIBOR Rate Loans having such Interest Period
shall be determined by reference to the Credit Rating Level in effect on the
first day of such Interest Period; provided, however that no change in the
Applicable Margin resulting from the application of the Credit Rating Levels or
a change in the Credit Rating Level shall be effective until three Business Days
after the date on which the Agent receives written notice of the application of
the Credit Rating Levels or a change in such Credit Rating Level. From and after
the first time that the Applicable Margin is based on Trust’s Investment Grade
Rating, the Applicable Margin shall only be calculated by reference to the
pricing levels for the Credit Rating Levels set forth above.
Arranger. Capital One, National Association.
Assignment and Acceptance Agreement. See §18.1.
Balance Sheet Date.  March 31, 2013.
Banks. Capital One, the other Banks a party hereto, and any other Person who
becomes an assignee of any rights of a Bank pursuant to §18.
Base Rate.  The greater of (a) the variable annual rate of interest announced
from time to time by Agent at Agent’s Head Office as its “prime rate”,
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the LIBOR Rate determined as of any date of determination for an Interest
Period of one month plus one percent (1%) (rounded upwards, if necessary, to the
next one-eighth of one percent).  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any
customer.  Any change in the rate of interest payable hereunder resulting from a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind.
Base Rate Loans.  The Term Base Rate Loans.
Board. See the definition of Change of Control.
Borrower.  As defined in the preamble hereto.
Borrowing Base Availability.  At any date of determination, the Borrowing Base
Availability for Eligible Real Estate owned by the Borrower or any Subsidiary
Guarantor included in the Unencumbered Borrowing Base Property shall be the
amount which is the lesser of (a) sixty

3



--------------------------------------------------------------------------------




percent (60%) of the Unencumbered Pool Value; and (b) the Debt Service Coverage
Amount for the Unencumbered Borrowing Base Properties.
Borrowing Base Property Certificate.  See §7.4(e).
Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.
Business Day. Any day on which banking institutions located in the same city and
state as the Agent’s Head Office and in New York are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Capital Expenditure Reserve Amount.  With respect to any Person or property, a
reserve for replacements and capital expenditures equal to $.10 per square foot
of building space located on all Real Estate owned by such Person, other than
Real Estate subject to leases which provide that the tenant is responsible for
all building maintenance.
Capital Improvement Project. With respect to any Real Estate now or hereafter
owned by the Borrower or any of its Subsidiaries which is utilized principally
for shopping centers, capital improvements consisting of rehabilitation,
refurbishment, replacement, expansions and improvements (including related
amenities) to the existing Buildings on such Real Estate and capital additions,
repairs, resurfacing and replacements in the common areas of such Real Estate
all of which may be properly capitalized under GAAP.
Capital One. As defined in the preamble hereto.
Capitalization Rate.  Seven and one-half percent (7.50%).
Capitalized Lease. A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.
CERCLA. See §6.18.
Change of Control.  The occurrence of any one of the following events:

4



--------------------------------------------------------------------------------




(a) during any twelve month period on or after the date of this Agreement,
individuals who at the beginning of such period constituted the Board of
Directors or Trustees of the Trust (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Trust was approved by a vote of at least a majority of the
members of the Board then in office who either were members of the Board at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office;
 
(b) any Person or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of a percentage (based on voting
power, in the event different classes of stock shall have different voting
powers) of the voting stock of the Trust equal to at least thirty percent (30%);
 
(c) the Borrower or Trust consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by Section 8.4); or
 
(d) the Borrower fails to own, free of any lien, encumbrance or other adverse
claim, at least one hundred percent (100%) of the economic interest in the
Voting Interest of each Subsidiary Guarantor.


Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.
Code.  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.
Commitment.  With respect to each Bank, the Term Loan Commitment of such Bank.
Commitment Increase Date.  The effective date of the Term Loan Commitment
increases specified in §2.8.
Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1.1 hereto as such Bank’s percentage of the aggregate Commitments of
all of the Banks, as the same may be changed from time to time in accordance
with the terms of this Agreement.
Compliance Certificate.  See §7.4(e).
Consolidated or Combined.  With reference to any term defined herein, that term
as applied to the accounts of a Person and its Subsidiaries, consolidated or
combined in accordance with GAAP.

5



--------------------------------------------------------------------------------




Consolidated Operating Cash Flow.  With respect to any period of a Person, an
amount equal to the Operating Cash Flow of such Person and its Subsidiaries for
such period consolidated in accordance with GAAP.
Consolidated Tangible Net Worth. The amount by which Consolidated Total Adjusted
Asset Value exceeds Consolidated Total Liabilities, and less the sum of:
(a) the total book value of all assets of a Person and its Subsidiaries properly
classified as intangible assets under GAAP, including such items as good will,
the purchase price of acquired assets in excess of the fair market value
thereof, trademarks, trade names, service marks, brand names, copyrights,
patents and licenses, and rights with respect to the foregoing; and
 
(b) all amounts representing any write-up in the book value of any assets of
such Person or its Subsidiaries resulting from a revaluation thereof subsequent
to the Balance Sheet Date; and
 
(c) all amounts representing minority interests as of such date which are
applicable to third parties in Investments of the Borrower.
 
Consolidated Total Adjusted Asset Value.  With respect to any Person, the sum of
all assets of such Person and its Subsidiaries determined on a Consolidated
basis in accordance with GAAP, provided that all Real Estate that is improved
and not Under Development shall be valued at an amount equal to (A) the
Operating Cash Flow of such Person and its Subsidiaries and Unconsolidated
Affiliates described in §8.3(i) from such Real Estate for the period covered by
the four previous consecutive fiscal quarters (treated as a single accounting
period) divided by (B) the Capitalization Rate, provided that (i) prior to such
time as the Borrower or any of its Subsidiaries or such Unconsolidated
Affiliates has owned and operated any parcel of Real Estate for four full fiscal
quarters, such Real Estate shall be valued at acquisition cost determined in
accordance with GAAP, and provided further that (ii)(A) with respect to any
Redevelopment Property that has been valued at cost as permitted below and has
recommenced operations for less than four full fiscal quarters, the Operating
Cash Flow for such Redevelopment Property for the number of full fiscal quarters
which the Borrower or its Subsidiary or such Unconsolidated Affiliate has
recommenced operations as annualized shall be utilized, and (B) the Operating
Cash Flow for any Redevelopment Property that has recommenced operations without
a full quarter of performance shall be annualized in such manner as the Agent
shall approve, such approval not to be unreasonably withheld, and (iii) to the
extent that the capitalized Operating Cash Flow with respect to any parcel of
Real Estate owned by an Unconsolidated Affiliate of such Person is included in
the calculation of Consolidated Total Adjusted Asset Value for such Person, such
Person’s interest in the Unconsolidated Affiliate shall not be included in the
calculation of Consolidated Total Adjusted Asset Value for such Person.  Real
Estate that is Under Development and undeveloped Land shall be valued at its
capitalized cost in accordance with GAAP.  Notwithstanding the foregoing,
Borrower may elect to value a Redevelopment Property at cost as determined in
accordance with GAAP, as set forth in the first sentence of this definition, for
a period of up to twenty-four (24) months which twenty-four (24) month period

6



--------------------------------------------------------------------------------




shall commence upon the date which Agent receives written notice from Borrower
of such election (including any notice provided prior to the date of this
Agreement pursuant to the Existing Credit Agreement).  The assets of the
Borrower and its Subsidiaries on the consolidated financial statements of the
Borrower and its Subsidiaries shall be adjusted to reflect the Borrower’s
allocable share of such asset (including Borrower’s interest in any
Unconsolidated Affiliate whose asset value is determined by application of the
capitalization rate above), for the relevant period or as of the date of
determination, taking into account (a) the relative proportion of each such item
derived from assets directly owned by the Borrower and from assets owned by its
respective Subsidiaries and Unconsolidated Affiliates, and (b) the Borrower’s
respective ownership interest in its Subsidiaries and Unconsolidated Affiliates.
Consolidated Total Liabilities. All liabilities of a Person and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP and all Indebtedness
of such Person and its Subsidiaries, whether or not so classified, including any
liabilities arising in connection with sale and leaseback transactions, and
shall include such Person’s pro rata share of the foregoing items of its
Unconsolidated Affiliates.  Consolidated Total Liabilities shall not include
Trust Preferred Equity or Subordinated Debt.  Amounts undrawn under this
Agreement shall not be included in Indebtedness for purposes of this
definition.  Notwithstanding anything to the contrary contained herein, (a)
Indebtedness (i) of Borrower and its Subsidiaries consisting of environmental
indemnities and guarantees with respect to customary exceptions to exculpatory
language with respect to Non-recourse Indebtedness and (ii) of Borrower with
respect to the TIF Guaranty shall not be included in the calculation of
Consolidated Total Liabilities of Borrower and its Subsidiaries unless a claim
shall have been made against Borrower or a Subsidiary of Borrower on account of
any such guaranty or indemnity, and (b) Indebtedness of Borrower, the Trust and
their Subsidiaries under completion guarantees shall equal the remaining costs
to complete the applicable construction project in excess of construction loan
or mezzanine loan proceeds available therefor and any equity deposited or
invested for the payment of such costs.
Contribution Agreement.  That certain Contribution Agreement dated of even date
herewith among the Borrower, the Trust and the Subsidiary Guarantors.
Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §4.1.
Credit Rating.  As of any date of determination, the higher of the credit
ratings (or their equivalents) then assigned to Trust’s long-term senior
unsecured non-credit enhanced debt by any of the Rating Agencies.  A credit
rating of BBB- from S&P or Fitch is equivalent to a credit rating of Baa3 from
Moody’s and vice versa.  A credit rating of BBB from S&P or Fitch is equivalent
to a credit rating of Baa2 from Moody’s and vice versa.  It is the intention of
the parties that if Trust shall only obtain a credit rating from two of the
Rating Agencies without seeking a credit rating from the third Rating Agency,
the Borrower shall be entitled to the benefit of the Credit Rating Level for
such credit rating.  If Trust shall have obtained a credit rating from at least
two of the Rating Agencies, the highest of the obtained ratings shall control,
provided that the next highest rating is only one level below that of the
highest rating.  If the next highest rating is more than one level below that of
the highest credit rating, the operative rating would be deemed to be one rating
level higher than the lower of the two ratings.  In the event that Trust

7



--------------------------------------------------------------------------------




shall have obtained a credit rating from at least two of the Rating Agencies and
shall thereafter lose any of such ratings (whether as a result of a withdrawal,
suspension, election to not obtain a rating, or otherwise) from the Rating
Agencies such that Trust does not have a credit rating from at least two Rating
Agencies, the Trust shall be deemed for the purposes hereof not to have a credit
rating.  If at any time any of the Rating Agencies shall no longer perform the
functions of a securities rating agency, then the Borrower and the Agent shall
promptly negotiate in good faith to agree upon a substitute rating agency or
agencies (and to correlate the system of ratings of each substitute rating
agency with that of the rating agency being replaced), and pending such
amendment, the Credit Rating of the other of the Rating Agencies, if one has
been provided, shall continue to apply.
Credit Rating Level.  One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Trust has first obtained an Investment Grade Rating from at least
two Rating Agencies, during any period that the Trust has no Credit Rating
Level, Credit Rating Level 5 shall be the applicable Credit Rating Level:
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or Fitch,
or A3 by Moody’s;
“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or
Fitch, or Baa1 by Moody’s and Credit Rating Level 1 is not applicable;
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or
Fitch, or Baa2 by Moody’s and Credit Rating Levels 1 and 2 are not applicable;
“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or
Fitch, or Baa3 by Moody’s and Credit Rating Levels 1, 2 and 3 are not
applicable; and
“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Fitch, or Baa3 by
Moody’s or there is no Credit Rating.
Debt Offering.  The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.
Debt Service.  For any period, the sum of all interest, including capitalized
interest not paid in cash, bond related expenses, and mandatory
principal/sinking fund payments due and payable during such period excluding any
balloon payments due upon maturity of any Indebtedness.  Any of the foregoing
payable with respect to Subordinated Debt shall be included in the calculation
of Debt Service.

8



--------------------------------------------------------------------------------




Debt Service Coverage Amount.  At any time determined by the Agent, an amount
equal to the maximum principal amount of all Unsecured Indebtedness of the
Trust, the Borrower and their Subsidiaries (including, without limitation, the
Loans) which, when bearing interest at a rate per annum equal to the greater of
(a) the then-current annual yield on seven (7) year obligations issued by the
United States Treasury most recently prior to the date of determination plus
2.50% payable based on a 30 year mortgage style amortization schedule (expressed
as a mortgage constant percentage) and (b) 7.0%, would be payable by the monthly
principal and interest payment amount resulting from dividing (a) the Operating
Cash Flow from the Unencumbered Borrowing Base Properties for the preceding four
fiscal quarters divided by 1.5 by (b) 12. With respect to any Unencumbered
Borrowing Base Property which has not been owned by Borrower or a Subsidiary
thereof for four (4) full fiscal quarters, then for the purposes of determining
the Debt Service Coverage Amount, the historic Operating Cash Flow from such
Unencumbered Borrowing Base Property shall be used, or if such information is
not available, then the Operating Cash Flow shall be the Borrower’s pro forma
underwritten Operating Cash Flow for such Unencumbered Borrowing Base Property
for the next succeeding four (4) fiscal quarters as reasonably approved by Agent
(provided, that the pro forma underwritten Operating Cash Flow for each of such
four (4) fiscal quarters shall be replaced by the actual Operating Cash Flow for
each fiscal quarter thereafter until such time as there are four (4) full fiscal
quarters of operating results for the Borrower, and the pro forma underwritten
Operating Cash Flow approved by Agent shall continue to be used for the fiscal
quarters not yet occurred). The determination of the Debt Service Coverage
Amount and the components thereof by the Agent shall, so long as the same shall
be determined in good faith, be conclusive and binding absent manifest error.
Default.  See §12.1.
Defaulting Bank.  See §14.5(c).
Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.
Derivatives Provider. The Agent, any Lender or any affiliate thereof which is
the counterparty under any Derivatives Provider Contract.

9



--------------------------------------------------------------------------------




Derivatives Provider Contract. Any Derivatives Contract required under §7.20
hereof or otherwise entered into by the Borrower with the Agent, any Lender or
any affiliate thereof with respect to the Loan.
Directions.  See §14.12.
Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution on or in respect of any shares of any
class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person other than that portion of any dividends or
distributions payable in equity securities of such Person; the purchase,
redemption, exchange or other retirement of any shares of any class of capital
stock, partnership interest, membership interest or other beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, partners,
members or other owners as such; or any other distribution on or in respect of
any shares of any class of capital stock or other beneficial interest of such
Person.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Term Loan Maturity Date is
converted or combined in accordance with §4.1.
Eligible Real Estate.  Real Estate which meets the conditions set forth in
§ 7.19(a).
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, a Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.
Environmental Laws.  See §6.18(a).
Equity Offering.  The issuance and sale by the Borrower or any Guarantor of any
equity securities of the Borrower or such Guarantor.
ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidance issued
thereunder.
ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower or any Guarantor under §414 of the Code or §4001 of ERISA, or any
predecessor entities of any of them.
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA as to which the requirement of notice
has not been waived or

10



--------------------------------------------------------------------------------




any other event with respect to which Borrower or an ERISA Affiliate could have
liability under ERISA §§4062(e) or 4063.
Event of Default.  See §12.1.
Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Bank under FATCA, to the extent applicable to the transactions contemplated by
this Agreement, that would not have been imposed but for a failure by a Bank (or
any financial institution through which any payment is made to such Bank) to
comply with the requirements of FATCA.
Existing Credit Agreement.  The Third Amended and Restated Unsecured Master Loan
Agreement dated July 19, 2012.
FATCA. Sections 1471 through 1474 of the Internal Revenue Code.
Federal Funds Effective Rate.  For any day, the rate per annum (rounded to the
nearest one hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of New York on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate”, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three (3) Federal funds brokers of recognized standing selected by
the Agent.
Fitch.  Fitch, Inc. and any successor thereto.
Fixed Charges.  With respect to the Trust and its Subsidiaries for any fiscal
period, an amount equal to the sum of (a) the Debt Service of the Trust and its
Subsidiaries, plus (b) the Preferred Distributions of the Trust and its
Subsidiaries, all determined on a consolidated basis in accordance with GAAP.
Funds from Operations.  With respect to any Person for any fiscal period, the
Net Income (or Deficit) of such Person computed in accordance with GAAP,
excluding losses from sales of property and impairment charges, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be calculated to reflect funds from operations on the
same basis.
GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in GAAP) as to financial statements in which
such principles have been properly applied.  Notwithstanding the foregoing, for
the purposes of the financial

11



--------------------------------------------------------------------------------




calculations hereunder, any amount otherwise included therein from a mark-up or
mark-down of a derivative product of a Person shall be excluded.
Ground Lease.  A ground lease which is not subordinate to any mortgage, deed of
trust or security deed as to which no default or event of default has occurred
and containing the following terms and conditions:  (a) a remaining term
(exclusive of any unexercised extension options) of forty (40) years or more
from the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower, any Guarantor or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
Guarantors.  Collectively, the Trust and each Subsidiary Guarantor, and
individually, any one such Guarantor.
Guaranty.  The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by the Guarantors in favor of the Agent and the Banks, as the
same may be modified or amended, such Guaranty to be in form and substance
satisfactory to the Agent.
Hazardous Substances.  See §6.18(b).
Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, but without any
double counting, including in any event and whether or not so classified:
(a) all debt and similar monetary obligations, whether direct or indirect
(including, without limitation, any obligations evidenced by bonds, debentures,
notes or similar debt instruments); (b) all liabilities secured by any mortgage,
pledge, security interest, lien, charge or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all guarantees, endorsements and other
contingent obligations whether direct or indirect in respect of indebtedness of
others, including any obligation to supply funds to or in any manner to invest
directly or indirectly in a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss through an agreement to purchase goods,
supplies or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise; (d) any obligation as a lessee
or obligor under a Capitalized Lease; (e) all subordinated debt, including,
without limitation, Subordinated Debt (but excluding Trust Preferred Equity);
(f) all obligations to purchase under agreements to acquire (but excluding
agreements which provide that the seller’s remedies thereunder are

12



--------------------------------------------------------------------------------




limited to market liquidated damages in the event the purchaser defaults
thereunder), or otherwise to contribute money with respect to, properties under
“development” within the meaning of §8.9; and (g) all obligations, contingent or
deferred or otherwise, of any Person, including, without limitation, any such
obligations as an account party under acceptance, letter of credit or similar
facilities including, without limitation, obligations to reimburse the issuer in
respect of a letter of credit except for contingent obligations (but excluding
any guarantees or similar obligations) that are not material and are incurred in
the ordinary course of business in connection with the acquisition or obtaining
commitments for financing of Real Estate.
Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Base Rate Loan and as to each LIBOR Rate
Loan, the first day of each calendar month during the term of such LIBOR Rate
Loan and the last day of the Interest Period relating thereto.
Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of the
subject month, (b) thereafter, each one, two or three months period commencing
as of the first day of a calendar month and ending on the last day of one of the
periods set forth above, as selected by the Borrower in a Conversion Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, that Interest Period shall end and
the next Interest Period shall commence on the next preceding or succeeding
LIBOR Business Day as determined conclusively by the Agent in accordance with
the then current bank practice in the London Interbank Market;
 
(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a conversion of the affected LIBOR Rate Loan
to a Base Rate Loan on the last day of the then current Interest Period with
respect thereto; and
 
(iii) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Term Loan Maturity Date.
 
Interest Rate Contracts.  Interest rate swap, collar, cap or similar agreements
providing interest rate protection.
Investment Grade Rating. A credit rating for long-term senior unsecured
non-credit enhanced debt of BBB- or better by S&P or Fitch, or Baa3 or better by
Moody’s.
Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided ,
however , that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal

13



--------------------------------------------------------------------------------




property acquired in the ordinary course of business, or (ii) current trade and
customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms.  In determining
the aggregate amount of Investments outstanding at any particular time: (a) the
amount of any Investment represented as a guaranty shall be taken at not less
than the principal amount of the obligations guaranteed and still outstanding;
(b) there shall be included as an Investment all interest accrued with respect
to Indebtedness constituting an Investment unless and until such interest is
paid; (c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
Joinder Agreement.  The joinder agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.5 by any
additional Guarantor, substantially in the form of Exhibit D hereto.
Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupation of space in or on any Building or on any Real Estate by
persons other than the Borrower.
LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate.  For any LIBOR Rate Loan for any Interest Period, the average rate
(rounded to the nearest 1/100th) as shown in Reuters Screen LIBOR 01 Page at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index.  For any
period during which a Reserve Percentage shall apply, the LIBOR Rate with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.
LIBOR Rate Loans.  The Term LIBOR Rate Loans.
Lien.  See §8.2.

14



--------------------------------------------------------------------------------




Loan Documents.  This Agreement, the Notes (if any), the Guaranty and all other
documents, instruments or agreements now or  hereafter executed or delivered by
or on behalf of the Borrower or the Guarantors in connection with the Loans.
Loans.  The Term Loans.
Majority Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is more than fifty percent (50%); provided, that, in
determining said percentage at any given time, all then existing Defaulting
Banks will be disregarded and excluded and the Commitment Percentages of the
Banks shall be redetermined for voting purposes only, to exclude the Commitment
Percentages of such Defaulting Banks.
Moody’s.  Moody’s Investors Services, Inc. and any successor thereto.
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) or
4001(a)(3) of ERISA or §414(f) of the Code maintained or contributed to by the
Borrower, a Guarantor or any ERISA Affiliate.
Net Income (or Deficit).  With respect to any Person (or any asset of any
Person) for any fiscal period, the net income (or deficit) of such Person (or
attributable to such asset), after deduction of all expenses, taxes and other
proper charges, determined in accordance with GAAP.
Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
Guarantor as a result of a Debt Offering or an Equity Offering less the
customary and reasonable costs, fees, expenses, underwriting commissions and
discounts incurred by the Borrower or such Guarantor in connection therewith.
Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the Rent Roll
for such Real Estate, the manner of such determination to be consistent for all
Real Estate unless otherwise approved by the Agent.
Non-recourse Indebtedness.  Indebtedness of a Person which is secured solely by
one or more parcels of Real Estate and related personal property and is not a
general obligation of such Person, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate securing such Indebtedness, the
Building and any leases thereon and the rents and profits thereof.
Non-Consenting Bank.  See §18.9.
Notes.  The Term Loan Notes.
Notice.  See §19.
Obligations.  All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Banks and the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans or the Notes, or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising

15



--------------------------------------------------------------------------------




or incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.
OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.
Operating Cash Flow.  With respect to any Person (or any asset of any Person)
for any period, for the four (4) most recently completed consecutive fiscal
quarters of such Person an amount equal to the sum of (a) the Net Income of such
Person (or attributable to such asset) for such period (excluding from Net
Income any base rents from tenants leasing 10,000 square feet or more (1) that
are subject to any bankruptcy proceeding and that have not affirmed or assumed
their respective lease or other occupancy agreement or (2) as to which a payment
default has occurred under the applicable Lease for sixty (60) days or more
beyond any applicable grace and cure period) plus (b) depreciation and
amortization, interest expense, and any extraordinary or nonrecurring losses
deducted in calculating such Net Income, minus (c) any extraordinary or
nonrecurring gains included in calculating such Net Income, minus (d) the
Capital Expenditure Reserve Amount, minus (e) to the extent not already deducted
in calculating Net Income, a management fee of 3% of minimum rents attributable
to any Real Estate of such Person , all as determined in accordance with GAAP,
minus (f) any lease termination payments not received in the ordinary course of
business.  Payments from Borrower or its Affiliates under leases shall be
excluded from Operating Cash Flow.
Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.
Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Preferred Distributions.  For any period, the amount of any and all
Distributions (but excluding any repurchase of Preferred Equity) paid, declared
but not yet paid or otherwise due and payable to the holders of Preferred
Equity.
Preferred Equity.  Any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
in the Trust or any Subsidiary of the Trust (including any Trust Preferred
Equity) that entitles the holders thereof to preferential

16



--------------------------------------------------------------------------------




payment or distribution priority with respect to dividends, distributions,
assets or other payments over the holders of any other stock, partnership
interest or other ownership or beneficial interest in such Person.
Prepayment Consideration.  See §3.3.
Rating Agencies.  S&P, Fitch and Moody’s, collectively, and “Rating Agency”
means either S&P, Moody’s or Fitch.
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness.  Any Indebtedness (whether secured or unsecured) that is
recourse to the Borrower or the Trust.  Guaranties with respect to customary
exceptions to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates shall not be deemed to be Recourse Indebtedness;
provided that if a claim is made against Borrower or the Trust with respect
thereto, the amount so claimed shall be considered Recourse Indebtedness.
Redevelopment Property.  Any Real Estate which is not Under Development and
(1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by Borrower and approved by Agent, such
approval not to be unreasonably withheld.
Register.  See §18.2.
REIT Status.  With respect to the Trust, its status as a real estate investment
trust as defined in §856(a) of the Code.
Related Fund.  With respect to any Bank which is a fund that invests in loans,
any Affiliate of such Bank or any other fund that invests in loans that is
managed by the same investment advisor as such Bank or by an Affiliate of such
Bank or such investment advisor.
Release.  See §6.18(c)(iii).
Required Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is equal to or greater than sixty-six and two-thirds
percent (66.66%); provided that in determining said percentage at any given
time, all then existing Defaulting Banks will be disregarded and excluded and
the Commitment Percentages of the Banks shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Banks.
Reserve Percentage.  For any day with respect to a LIBOR Rate Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor

17



--------------------------------------------------------------------------------




or similar regulations relating to such reserve requirements) against
“Eurocurrency Liabilities” (as that term is used in Regulation D or any
successor or similar regulation), if such liabilities were outstanding.  The
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in the Reserve Percentage.
S&P.  Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc. and any successor thereto.
SEC.  The federal Securities and Exchange Commission.
Secured Indebtedness.  Indebtedness of a Person that is pursuant to a
Capitalized Lease or is directly or indirectly secured by a Lien.
Secured Recourse Indebtedness.  Secured Indebtedness of a Person that is also
Recourse Indebtedness.
Short-term Investments.  Investments described in subsections (a) through (g),
inclusive, of §8.3.
State.  A state of the United States of America.
Subordinated Debt.  Any subordinated debt which is not Trust Preferred Equity
issued by the Trust or the Borrower (or a subsidiary trust created to issue such
subordinated debt) (a) which has a minimum remaining term of not less than five
(5) years, (b) which is unsecured and which is not guaranteed by any other
Person, (c) which imposes no financial tests or covenants or negative covenants
of the type set forth in §8 or §9 of this Agreement or the Guaranty or §12.1(p)
or (q) of this Agreement (or other covenants, representations or defaults which
have the same practical effect thereof) on the Trust, the Borrower or their
respective Subsidiaries other than those approved by Agent, (d) pursuant to
which all claims and liabilities of the Trust, Borrower and their respective
Subsidiaries with respect to the principal and any premium and interest thereon
are subordinate to the payment of the principal and any premium and interest
thereon of the Borrower, the Trust and their respective Subsidiaries under this
Agreement and other Indebtedness which by its terms is not subordinate to or
pari passu with such Subordinated Debt on terms acceptable to the Agent, and as
to which subordination provisions the Agent and the Banks shall be third party
beneficiaries, and (e) which does not violate the terms of §8.11.
Subsidiary.  Any corporation, association, partnership, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding Voting Interests, and
shall include all Persons the accounts of which are consolidated with those of
such Person in accordance with GAAP.
Subsidiary Guarantor.  Collectively, Ramco Fox River LLC, Ramco Liberty Square
LLC, Merchants 450 LLC, Ramco Gaines LLC, Beacon Square Development LLC, RLV
West Broward LP, RLV Troy II LP, RLV Orchard LP, RLV Marketplace LP, Boca
Mission LP, RLV Winchester Center LP, RLV Cocoa Commons LP, RLV Cypress Point
LP, and each Subsidiary of Borrower or the Trust which becomes a Guarantor
pursuant to §5.5.

18



--------------------------------------------------------------------------------




Tax Indemnity Agreement.  That certain Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust).
Term Base Rate Loans.  The Term Loans bearing interest by reference to the Base
Rate.
Term LIBOR Rate Loans.  The Term Loans bearing interest by reference to the
LIBOR Rate.
Term Loan or Term Loans.  An individual term loan or the aggregate term loans,
as the case may be, in the maximum principal amount of $50,000,000.00 made by
the Term Loan Banks hereunder pursuant to §2.2, as the same may be increased as
provided in this Agreement.
Term Loan Banks.  Collectively, the Banks which have a Term Loan Commitment, the
initial Term Loan Banks being identified on Schedule 1.1 hereto.
Term Loan Commitment.  As to each Term Loan Bank, the amount equal to such Term
Loan Bank’s Commitment Percentage of the aggregate principal amount of the Term
Loans from time to time outstanding to Borrower.
Term Loan Maturity Date.  May 16, 2020, or such earlier date on which the Loans
shall become due and payable pursuant to the terms hereof.
Term Loan Note.  A promissory note made by the Borrower in favor of a Term Loan
Bank in the principal face amount equal to such Term Loan Bank’s Term Loan
Commitment, in substantially the form of Exhibit B hereto.
TIF Guaranty.  That certain Guaranty dated as of March 11, 2005 made by Borrower
and the Trust in favor of the City of Jacksonville relating to the development
by Ramco Jacksonville LLC.
Titled Agents.  The Arranger.
Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Fifty
Million and No/100 Dollars ($50,000,000.00).  The Total Commitment may increase
in accordance with §2.8.
Total Leverage Ratio.  The ratio as of any determination date of Consolidated
Total Liabilities to Consolidated Total Adjusted Asset Value.
Trust.  Ramco-Gershenson Properties Trust, a Maryland real estate investment
trust.
Trust Preferred Equity.  Any preferred equity interest (and related note) issued
by the Trust (or a subsidiary trust created to issue such securities) (a) which
has a minimum remaining term of not less than five (5) years (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Borrower or
their respective Subsidiaries, (d) pursuant to which all claims and liabilities
of the Trust, Borrower and its Subsidiary with respect thereto are subordinate
to the payment of the Obligations of the

19



--------------------------------------------------------------------------------




Borrower, the Trust and their respective Subsidiaries on terms acceptable to the
Agent, and as to which subordination provisions the Agent and the Banks shall be
third party beneficiaries, (e) which provides that, upon the non-payment of the
note and any dividends or other distributions that are required to be paid or
made with respect thereto, the only available remedies to the holders thereof or
any trustee or agent acting on their behalf are (x) the assumption of one or
more seats on the Board of the Trust and/or (y) the blockage of (A) payments of
any dividends or other distributions to the holders of the common shares of the
Trust or other securities ranking on a parity with or subordinate to such Trust
Preferred Equity, or (B) payments of amounts in redemption of or to repurchase
common shares of the Trust or other securities ranking on a parity with or
subordinate to such Trust Preferred Equity, and (f) which does not violate the
terms of §8.11.
Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate.  As to any Person, any other Person in which it owns
an interest which is not a Subsidiary.
Under Development.  Any Real Estate or phase of a development shall be
considered under development until such time as (i) certificates of occupancy
permitting occupancy have been obtained for all tenants open for business and in
any event for not less than fifty percent (50%) of the gross leasable area of
such development or phase (excluding outlots) (it being agreed that Borrower
shall receive a credit against such occupancy requirement for any space to be
occupied by an anchor that has been conveyed to such anchor) or the Borrower has
delivered to the Agent other evidence satisfactory to the Agent indicating that
such occupancy of such development is lawful, and (ii) the gross income from the
operation of such Real Estate or phase on an accrual basis shall have equaled or
exceeded operating costs on an accrual basis for three (3) months.
Unencumbered Borrowing Base Properties.  Unencumbered Borrowing Base Properties
shall mean Eligible Real Estate which satisfies all of the conditions set forth
in §7.19.  The initial properties designated by Borrower to be Unencumbered
Borrowing Base Properties are described on Schedule 6.31 hereto.
Unencumbered Pool Value.  The Unencumbered Pool Value shall be with respect to
any Eligible Real Estate included in the Unencumbered Borrowing Base Property,
the sum of (i) with respect to each Unencumbered Borrowing Base Property owned
by Borrower or one of its Subsidiaries for at least the previous four (4)
consecutive fiscal quarters, the aggregate Operating Cash Flow from Eligible
Real Estate included in the Unencumbered Borrowing Base Property divided by the
Capitalization Rate and (ii) with respect to each Unencumbered Borrowing Base
Property owned by Borrower or one of its Subsidiaries and acquired during the
prior four (4) consecutive fiscal quarters, the acquisition cost of such
Unencumbered Borrowing Base Property determined in accordance with
GAAP.  Notwithstanding the foregoing, the Unencumbered Pool Value for an
Unencumbered Borrowing Base Property that is a Redevelopment Property shall be
the cost incurred for such Unencumbered Borrowing Base Property as determined in
accordance with GAAP for a period of up to twenty-four (24) months, which period
shall commence upon the date which Agent approves such Unencumbered Borrowing
Base Property as a Redevelopment Property.

20



--------------------------------------------------------------------------------




Unsecured Indebtedness.  As of any date of determination, the sum of (a) the
Indebtedness of the Borrower, the Trust and their respective Subsidiaries
outstanding at any time which is not Secured Indebtedness plus (b) the amount by
which the portion of the aggregate Secured Recourse Indebtedness of the
Borrower, the Trust and their Subsidiaries exceeds the lesser of (i)
$150,000,000.00 and (ii) ten percent (10%) of Consolidated Total Adjusted Asset
Value.  For the purposes of this definition, the amount of any contingent
obligation of the type described in clause (c) of the definition of Indebtedness
shall be deemed to be an amount equal to the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by Borrower in good faith and reasonably approved by
Agent.  Guaranties with respect to customary exceptions to Non-recourse
Indebtedness of Borrower’s Subsidiaries or Unconsolidated Affiliates shall not
be deemed to be Unsecured Indebtedness; provided that if a claim is made against
Borrower or the Trust with respect thereto, the amount so claimed shall be
considered Unsecured Indebtedness.  Unsecured Indebtedness shall not include
Subordinated Debt or accounts payable paid in the ordinary course of business.
Variable Rate Debt.  Indebtedness that is payable by reference to a rate of
interest that may vary, float or change during the term of such Indebtedness
(that is, a rate of interest that is not fixed for the entire term of such
Indebtedness).
Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage, or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.
Wholly Owned Subsidiary.  Any Subsidiary of Borrower or the Trust in which all
of the equity interests (other than in the case of a corporation, director’s
qualifying shares) are at the time directly or indirectly owned by Borrower or
the Trust.
§1.2.    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification to such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.

21



--------------------------------------------------------------------------------




(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context so determines, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of  Michigan,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    In the event of any change in GAAP after the date hereof or any other
change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or Agent, the Borrower,
the Guarantors, the Agent and the Banks shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Required Banks in their good faith judgment.  Until such time as such amendment
shall have been executed and delivered by the Borrower, the Guarantors, the
Agent and the Required Banks, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.
(l)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Trust or any of its Subsidiaries at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a

22



--------------------------------------------------------------------------------




reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
§2.    THE CREDIT FACILITY.
§2.1.    Intentionally Deleted.
§2.2.    Commitment to Lend Term Loan.  Subject to the terms and conditions set
forth in this Agreement, each of the Term Loan Banks severally agrees to lend to
Borrower on the Closing Date such Term Loan Bank’s Term Loan Commitment.  Any
additional Term Loans made as a result of any increase in the Total Commitment
pursuant to §2.8 shall be made on the applicable Commitment Increase Date and
each Bank which elects to increase its Term Loan Commitment pursuant to §2.8
severally and not jointly agrees to make a Term Loan to the Borrower in an
amount equal to (a) with respect to any existing Bank, the amount by which such
Term Loan Bank’s Commitment increases on the applicable Commitment Increase Date
and (b) with respect to any new Banks, the amount of such new Bank’s Term Loan
Commitment.
§2.3.    Intentionally Deleted.
§2.4.    Interest on Loans.
(a)    Each Term Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Term Base
Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a rate per
annum equal to the sum of the Applicable Margin for Term Base Rate Loans plus
the Base Rate.
(b)    Each Term LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Term LIBOR
Rate Loan is repaid or is converted to a Term Base Rate Loan at the rate per
annum equal to the sum of the Applicable Margin for Term LIBOR Rate Loans plus
the LIBOR Rate determined for such Interest Period.
(c)    The Borrower promises to pay interest on each Loan to it in arrears on
each Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.5.    Intentionally Deleted.
§2.6.    Funds for Loans.
(a)    Not later than 11:00 a.m. (New York time) on the proposed Drawdown Date
of the Term Loans, each of the Term Loan Banks, as applicable, will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Bank’s Commitment Percentage of the amount of the
requested Loans which may be disbursed pursuant to §2.2.  Upon receipt from each
such Bank of such amount, and

23



--------------------------------------------------------------------------------




upon receipt of the documents required by §10 and §11 and the satisfaction of
the other conditions set forth therein, to the extent applicable, the Agent will
make available to the Borrower the aggregate amount of Term Loans, made
available to the Agent by the Term Loan Banks, by crediting such amount to the
account of the Borrower maintained at the Agent’s Head Office or by transferring
such amount to an account designated by Borrower.  The failure or refusal of any
Term Loan Bank to make available to the Agent at the aforesaid time and place on
any Drawdown Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Term Loan Bank from its several obligation hereunder
to make available to the Agent the amount of such other Bank’s Commitment
Percentage of any requested Loans.  Agent shall notify each of the Term Loan
Banks no later than 2:00 p.m. (New York time) one (1) Business Day prior to the
proposed Drawdown Date of such Bank’s Commitment Percentage of the amount of the
requested Loans which will be made available by such Bank to the Agent on the
Drawdown Date.
(b)    Unless the Agent shall have been notified by any Bank prior to the
applicable Drawdown Date that such Bank will not make available to the Agent
such Bank’s pro rata share of a proposed Loan, the Agent may in its discretion
assume that such Bank has made such share of the proposed Loan available to
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such Loan available to
Borrower, and such Bank shall be liable to the Agent for the amount of such
advance.  If such Bank does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Bank or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Bank
at the Federal Funds Effective Rate.
§2.7.    Intentionally Deleted.
§2.8.    Increase of Term Loan Commitment.
(a)    Provided that no Default or Event of Default shall have occurred and be
continuing, the Borrower shall have the option, by giving written notice to the
Agent (the “Increase Notice”), subject to the terms and conditions set forth in
this Agreement, to increase the Total Commitment, each in increments of
$5,000,000.00 by an aggregate amount of increases to the Total Commitment of up
to $25,000,000 (the amount of the requested increase to be set forth in the
Increase Notice) (which would result in a maximum Total Commitment of
$75,000,000).  The execution and delivery of the Increase Notice by Borrower
shall constitute a representation and warranty by the Borrower that all the
conditions set forth in this §2.8 shall have been satisfied on the date of such
Increase Notice.  Each advance of the additional Commitment may, with the
approval of Agent and Borrower, bear interest at a different interest rate
(including,

24



--------------------------------------------------------------------------------




without limitation, by reference to a different Applicable Margin) agreed to by
Borrower, Agent and the Banks making such additional Commitment.
(b)    The obligation of the Agent and the Term Loan Banks to increase the Total
Commitment pursuant to this §2.8 shall be conditioned upon satisfaction of the
following conditions precedent which must be satisfied prior to the
effectiveness of any increase of the Total Commitment.
(i)    Payment of Activation Fee.  The Borrower shall pay to the Agent those
fees described in and contemplated by the Agreement Regarding Fees referred to
in §4.2 with respect to the applicable increase and to the Agent such fees as
Agent and the Term Loan Banks, acquiring such increase may require to increase
the aggregate Term Loan Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances.  The Agent shall pay to the Banks
acquiring the increased Term Loan Commitment certain fees pursuant to their
separate agreement; and
(ii)    No Default.  On the date such Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Term Loan
Commitment is increased, there shall exist no Default or Event of Default; and
(iii)    Representations and Warranties.  The representations and warranties
made by the Borrower or Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower, Guarantors or any of their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects, when made and shall also be true and correct in all
material respects on the date of such Increase Notice and on the date the Term
Loan Commitment is increased, both immediately before and after the Total
Commitment is increased; and
(iv)    Additional Documents and Fees.  The Borrower shall also execute and
deliver to Agent and the Banks such additional documents, instruments,
certifications and opinions as the Agent may require in its sole and absolute
discretion, including, without limitation, replacement Notes, any customary
amendments to the Loan Documents as Agent may reasonably deem necessary or
appropriate, and a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase, as Agent may request (including demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the increase).  The Banks authorize Agent
to enter into on behalf of the Banks such amendments to this Agreement and the
other Loan Documents as Agent deems necessary or appropriate to document any
increase in the Total Commitment (including, without limitation, such changes as
may be necessary or appropriate to reflect the interest rate applicable to such
increased portion of the Commitment); and

25



--------------------------------------------------------------------------------




(v)    Assignments.  One or more Term Loan Banks, or potential assignees
reasonably acceptable to Agent shall have agreed to acquire the portion of the
Term Loan Commitment that Borrower desires to activate, provided, however, no
Bank (including, specifically, but without limitation, Capital One) shall be
obligated to acquire such increase without the express written consent of such
Bank, which consent may be withheld in such Bank’s sole and absolute
discretion.  The allocation of any such increase shall be reasonably acceptable
to the Agent; and
(vi)    Other.  The Borrower shall satisfy such other conditions to such
increase as Agent may require in its reasonable discretion.
(c)    Upon satisfaction of the terms and conditions set forth above, the amount
set forth in the Increase Notice shall become part of the Term Loan Commitment
and shall be funded by the Term Loan Bank or Banks acquiring such Term Loan
Commitment to the Agent for disbursement to the Borrower.  The Agent may
unilaterally amend Schedule 1.1 to reflect any such increase in the Total
Commitment.
§2.9.    Intentionally Deleted.
§2.10.    Intentionally Deleted.
§2.11.    Evidence of Debt.  The indebtedness of the Borrower resulting from the
Loans made by each Bank from time to time shall be evidenced by one or more
accounts or records maintained by such Bank and the Agent in the ordinary course
of business, including, without limitation, the amounts of principal and
interest payable and paid to such Bank from time to time hereunder.  The
Borrower hereby irrevocably authorizes Agent and the Banks to make, or cause to
be made, at or about the time of the Drawdown Date of any Loan or at the time of
receipt of any payment thereof, an appropriate notation on Agent’s and the
Bank’s records reflecting the making of such Loan or (as the case may be) the
receipt of such payment.  The Agent shall maintain accounts or records in
accordance with its usual practice in which it shall record:  (i) the date and
the amount of each Loan made hereunder, the Type of Loan and, if appropriate,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder, and (iii) the amount of any sum received by the Agent hereunder
from the Borrower and each Bank’s share thereof.  The accounts or records
maintained by the Agent and each Bank shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein and shall be
conclusive absent manifest error of the amount of the Loans made by the Banks to
the Borrower and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Bank and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  The Borrower agrees that
upon the request of any Bank made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrower shall promptly execute and
deliver to such Bank (through the Agent) a Term Loan Note payable to the

26



--------------------------------------------------------------------------------




order of such Bank, which shall evidence such Bank’s Loans in addition to such
accounts or records.  Each Bank may attach schedules to its Notes and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.  All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder.
§3.    REPAYMENT OF THE LOANS.
§3.1.    Stated Maturity.  The Borrower promises to pay on the Term Loan
Maturity Date and there shall become absolutely due and payable on the Term Loan
Maturity Date all of the Term Loans Outstanding on such date, together with any
and all accrued and unpaid interest thereon.
§3.2.    Mandatory Prepayments.  If at any time the sum of the aggregate of the
Outstanding Unsecured Indebtedness of the Trust, the Borrower and their
Subsidiaries (including, without limitation, the Outstanding Loans) exceed the
Borrowing Base Availability, the Borrower shall immediately upon demand pay the
amount of such excess, at its choice, either to reduce such Unsecured
Indebtedness or to the Agent for the account of the Term Loan Banks for
application to the Term Loans.
§3.3.    Optional Prepayments.  The Borrower shall have the right, at its
election, to prepay the outstanding amount of the applicable Loans, as a whole
or in part, at any time together with a prepayment premium in respect of the
principal amount of such Loans so prepaid in an amount equal to (i) three
percent (3%) of such principal amount for any prepayment made on or before May
16, 2014, (ii) two percent (2%) of such principal amount for any prepayment made
after May 16, 2014 and on or before on or before May 16, 2015, and (iii) one
percent (1%) of such principal amount of any prepayment made after May 16, 2015
and on or before May 16, 2016 (the “Prepayment Consideration”).  No prepayment
premium shall be required pursuant to this paragraph in respect of any
prepayment of such Loans made on or after May 16, 2016; provided, that if any
full or partial prepayment of the outstanding amount of any LIBOR Rate Loan is
made other than on the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.8.  The Borrower shall give the Agent, no later than 10:00 a.m., New York
time, at least five (5) Business Days’ prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of payment of
Loans and the principal amount to be paid.  Borrower acknowledges that the
Prepayment Consideration is bargained for consideration and is not a
penalty.  Borrower recognizes that Banks would incur substantial additional
costs and expense in the event of a prepayment of the Loans and that the
Prepayment Consideration compensates Banks for such costs and expenses
(including, without limitation, the loss of Banks’ investment opportunity during
the period from the prepayment date until the Term Loan Maturity
Date).  Borrower agrees that Banks shall not, as a condition to receiving the
Prepayment Consideration, be obligated to actually reinvest the amount prepaid
in any obligation or in any other manner whatsoever.  If, following the
occurrence of any Event of Default, Borrower shall tender payment of an amount
sufficient to satisfy the Loans on or before May 16, 2016, such tender by
Borrower shall be deemed to be a voluntary prepayment in the amount tendered and
in such case Borrower shall also pay to Banks, with respect to the amount
tendered, the applicable

27



--------------------------------------------------------------------------------




Prepayment Consideration.  Agent shall not be obligated to accept any such
tender unless it is accompanied by all Prepayment Consideration due in
connection therewith.
§3.4.    Partial Prepayments.  Each prepayment under §3.2 shall be applied to
the Loans and, in the absence of instruction by the Borrower, first to the
principal of Base Rate Loans and then to the principal of LIBOR Rate
Loans.  Each partial prepayment of the Loans under §3.3 shall be in a minimum
amount of $100,000, shall be accompanied by the payment of accrued interest on
the principal prepaid to the date of payment and, after payment of such
interest, shall be applied, in the absence of instruction by the Borrower, first
to the principal of the Base Rate Loans in accordance with each Bank’s
Commitment Percentage of such Loans and then to the principal of the LIBOR Rate
Loans in accordance with each Bank’s Commitment Percentage of such Loans.
§3.5.    Effect of Prepayments.  Any portion of the Term Loans that is repaid or
prepaid may not be reborrowed.
§4.    CERTAIN GENERAL PROVISIONS.
§4.1.    Conversion Options.
(a)    The Borrower may elect from time to time to convert any of its
outstanding Term Loans from Base Rate Loans to LIBOR Rate Loans or vice versa
and such Term Loan shall thereafter bear interest as a Base Rate Loan or a LIBOR
Rate Loan, as applicable; provided that (i) with respect to any such conversion
of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at
least one (1) Business Day’s prior written notice of such election, and such
conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $500,000 or an integral
multiple of $100,000 in excess thereof and, after giving effect to the making of
or conversion of such Loan there shall be no more than twelve (12) Term LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing.  All or any part of the outstanding Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Term Base Rate Loan in an aggregate principal amount of less than $500,000
or a Term LIBOR Rate Loan in an aggregate principal amount of less than $500,000
and that the aggregate principal amount of each Loan shall be in an integral
multiple of $100,000.  On the date on which such conversion is being made, each
Bank shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  Each Conversion Request relating to the conversion
of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

28



--------------------------------------------------------------------------------




(b)    Any Term Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1(a); provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.
(c)    In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any Loan to it, such Loan shall be automatically
converted to a Base Rate Loan at the end of the applicable Interest Period.
§4.2.    Commitment and Syndication Fee.  The Borrower shall pay to Capital One
and Arranger certain fees for services rendered or to be rendered in connection
with the Loan as provided pursuant to the Agreement Regarding Fees dated of even
date herewith between the Borrower and Capital One.
§4.3.    Agent’s Fee.  The Borrower will pay to Agent, for the Agent’s own
account, an annual Agent’s Fee calculated at the rate, and payable at such times
as are, set forth in the Agreement Regarding Fees referred to in §4.2.
§4.4.    Funds for Payments.
(c)    All payments of principal, interest, unused facility fees, Agent’s fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Banks
and the Agent, as the case may be, at the Agent’s Head Office, not later than
1:00 p.m. (New York time) on the day when due, in each case in lawful money of
the United States in immediately available funds.  The Agent is hereby
authorized to charge the accounts of the Borrower with Capital One designated by
the Borrower, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loans and all fees,
charges, expenses and other amounts owing to the Agent and/or the Banks under
the Loan Documents.
(d)    All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than any Excluded FATCA Tax), levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding.  If any such obligation is imposed upon the Borrower with
respect to any amount payable by them hereunder or under any of the other Loan
Documents, the Borrower will pay to the Agent, for the account of the Banks or
(as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Banks or the Agent to receive the
same net amount which the Banks or the Agent would have received on such

29



--------------------------------------------------------------------------------




due date had no such obligation been imposed upon the Borrower.  The Borrower
will deliver promptly to the Agent certificates or other valid vouchers for all
taxes or other charges deducted from or paid with respect to payments made by
the Borrower hereunder or under such other Loan Document.
(e)    Each Bank shall provide the Borrower and Agent with such duly executed
form(s) or statement(s) which may, from time to time, be prescribed by law and,
which, pursuant to applicable provisions of (i) an income tax treaty between the
United States and the country of residence of such Bank, (ii) the Code, or
(iii) any applicable rules or regulations in effect under (i) or (ii) above,
indicates the withholding status of such Bank; provided that nothing herein
(including without limitation the failure or inability to provide such form or
statement) shall relieve the Borrower of its obligations under §4.4(b). Each
Bank shall deliver photocopies of such forms or other appropriate certifications
on or before the date that any such form shall expire or become obsolete and
after the occurrence of any event requiring a change in the most recent form
delivered to the Borrower for the Agent. Any Bank which sells a participation in
any of its Commitments shall be required to obtain such forms from any
participant, and shall be required to withhold any amounts from such participant
as required by the Code or Treasury Regulations issued pursuant thereto. If any
governmental authority asserts that the Agent or Borrower (as to Borrower, with
respect to Excluded FATCA Taxes only) did not properly withhold or backup
withhold, as the case may be, any tax or other amount from payments made to or
for the account of any Bank, such Bank shall indemnify the Agent and/or Borrower
(as to Borrower, with respect to Excluded FATCA Taxes only) therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent or by the Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only) under this section, and costs and expenses (including
all reasonable fees and disbursements of any law firm or other external counsel
and the allocated cost of internal legal services and all disbursements of
internal counsel) of the Agent and Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only). The obligation of the Banks under this section shall
survive the termination of the Commitments, repayment of all Obligations and all
the resignation or replacement of the Agent. Without limitation of §4.4(b), if a
payment made to a Bank under any Loan Document would be subject to United States
federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting and document provision requirements of FATCA
(including those contained in § 1741(b) or 1472(b) of the Code, as applicable),
such Bank shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by either, such
documentation prescribed by applicable law (including as prescribed by §
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower and/or the Agent as may be necessary for the Borrower
and the Agent to comply with their obligations under FATCA, to determine that
such Bank has or has not complied with such Bank obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
§4.5.    Computations.  

30



--------------------------------------------------------------------------------




(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Except as otherwise provided in the definition of the term “Interest
Period” with respect to LIBOR Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension.  The outstanding amount of
the Loans as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount.  Each determination by the Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, then the Borrower, the
Agent, or the Lenders determine that (i) the ratio of Consolidated Total
Liabilities to Consolidated Total Adjusted Asset Value as calculated by the
Trust and the Borrower as of any applicable date was inaccurate in any material
respect and (ii) a proper calculation of the ratio of Consolidated Total
Liabilities to Consolidated Total Adjusted Asset Value would have resulted in
higher pricing for such period, then Borrower shall immediately and
retroactively be obligated to pay to Agent for the account of the applicable
Lenders within three (3) Business Days after demand by Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under the Bankruptcy Code of the United States, automatically and
without further action by Agent or any Lender), an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period. This paragraph
shall not limit the rights of Agent or any Lender, as the case may be, under
§4.12 or under Article XII.
§4.6.    Suspension of LIBOR Rate Loans.  In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall reasonably determine that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate for such Interest Period, or the Agent shall
reasonably determine that the LIBOR Rate will not adequately and fairly reflect
the cost to the Banks of making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Banks) to the
Borrower and the Banks.  In such event each LIBOR Rate Loan will automatically,
on the last day of the then current Interest Period thereof, become a Base Rate
Loan, and the obligations of the Banks to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Banks.
§4.7.    Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
governmental authority having jurisdiction over a Bank or

31



--------------------------------------------------------------------------------




its LIBOR Lending Office shall assert that it is unlawful, for any Bank to make
or maintain LIBOR Rate Loans, such Bank shall forthwith give notice of such
circumstances to the Agent and the Borrower and thereupon (a) the commitment of
the Banks to make LIBOR Rate Loans or convert Loans of another type to LIBOR
Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then
outstanding shall be converted automatically to Base Rate Loans on the last day
of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law.
§4.8.    Additional Interest.  If any LIBOR Rate Loan or any portion thereof is
repaid, or converted to a Base Rate Loan for any reason on a date which is prior
to the last day of the Interest Period applicable to such LIBOR Rate Loan, or if
repayment of the Loans has been accelerated as provided in §12.1, the Borrower
will pay to the Agent upon demand for the account of the Banks in accordance
with their respective Commitment Percentages, in addition to any amounts of
interest otherwise payable hereunder, any amounts required to compensate the
Banks for any losses, costs or expenses which may reasonably be incurred as a
result of such payment, reapportionment or conversion.
§4.9.    Additional Costs, Etc.  Notwithstanding anything herein to the
contrary, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:
(a)    subject any Bank or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Bank’s Commitment, or the Loans (other than taxes
based upon or measured by the income or profits or gross receipts of such Bank
or the Agent), or
(b)    materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Bank of the principal of or the interest
on any Loans or any other amounts payable to any Bank under this Agreement or
the other Loan Documents, or
(c)    impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law) against assets held by, or deposits in or for
the account of, or loans by, or commitments of an office of any Bank, or
(d)    impose on any Bank or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Bank’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Bank’s Commitment forms a part; and the result of any of the foregoing is

32



--------------------------------------------------------------------------------




(i)    to increase the cost to any Bank of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Bank’s Commitment, or
(ii)    to reduce the amount of principal, interest or other amount payable to
such Bank or the Agent hereunder on account of such Bank’s Commitment or any of
the Loans, or
(iii)    to require such Bank or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Bank or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will within fifteen (15) days after
demand made by such Bank or (as the case may be) the Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Bank
or the Agent such additional amounts as such Bank or the Agent shall determine
in good faith to be sufficient to compensate such Bank or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  Each
Bank and the Agent in determining such amounts may use any reasonable averaging
and attribution methods, generally applied by such Bank or the Agent.  For
purposes of §4.9 and §4.10, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, publications, orders, guidelines and
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to have been adopted and gone into effect
after the date hereof regardless of when adopted, enacted or issued.


§4.10.    Capital Adequacy.  If after the date hereof any Bank determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Bank or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Bank’s or such holding company’s
capital as a consequence of such Bank’s commitment to make Loans hereunder to a
level below that which such Bank or holding company could have achieved but for
such adoption, change or compliance (taking into consideration such Bank’s or
such holding company’s then existing policies with respect to capital adequacy
and assuming the full utilization of such entity’s capital) by any amount deemed
by such Bank to be material, then such Bank may notify the Borrower
thereof.  The Borrower agrees to pay to such Bank the amount of such reduction
in the return on capital as and when such reduction is determined, upon
presentation by such Bank of a statement of the amount and setting forth such
Bank’s calculation thereof.  In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

33



--------------------------------------------------------------------------------




§4.11.    Indemnity of Borrower.  The Borrower agrees to indemnify each Bank and
to hold each Bank harmless from and against any loss, cost or expense that such
Bank may sustain or incur as a consequence of (a) default by the Borrower in
payment of the principal amount of or any interest on any LIBOR Rate Loans as
and when due and payable, including any such loss or expense arising from
interest or fees payable by such Bank to lenders of funds obtained by it in
order to maintain its LIBOR Rate Loans, or (b) default by the Borrower in making
a borrowing or conversion after the Borrower has given (or is deemed to have
given) a Conversion Request.
§4.12.    Interest on Overdue Amounts; Late Charge.  Overdue principal on the
Loans and all other overdue amounts payable hereunder or under any of the other
Loan Documents (other than interest on the Loans) shall, following the
expiration of any applicable cure period expressly provided for in this
Agreement, bear interest payable on demand at a rate per annum equal to two
percent (2.0%) above the rate that would otherwise be applicable at such time
until such amount shall be paid in full (after as well as before
judgment).  Overdue interest on the Loans shall, following the expiration of any
applicable cure period expressly provided for in this Agreement, bear interest
payable on demand at a rate equal to the lesser of (i) a per annum rate equal to
two percent (2.0%) above the rate that would otherwise be applicable at such
time or (ii) the maximum annual rate of interest permitted by applicable law
until such amount shall be paid in full (after as well as before judgment),
provided that in no event shall such rate exceed ten percent (10%) per
annum.  In addition, the Borrower shall pay a late charge equal to four percent
(4.0%) of any amount of interest and/or principal payable on the Loans or any
other amounts payable hereunder or under the Loan Documents, which is not paid
by the Borrower within fifteen (15) days after the same shall become due and
payable.
§4.13.    Certificate.  A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a brief explanation of such amounts
which are due, submitted by any Bank or the Agent to the Borrower, shall be
conclusive in the absence of manifest error.
§4.14.    Limitation on Interest.  Notwithstanding anything in this Agreement to
the contrary, all agreements between the Borrower and the Banks and the Agent,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Banks exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Banks in excess of the maximum lawful
amount, the interest payable to the Banks shall be reduced to the maximum amount
permitted under applicable law; and if from any circumstance the Banks shall
ever receive anything of value deemed interest by applicable law in excess of
the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations of the
Borrower and to the payment of interest or, if such excessive interest exceeds
the unpaid balance of principal of the Obligations of the Borrower, such excess
shall be refunded to the Borrower.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the Borrower (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the

34



--------------------------------------------------------------------------------




maximum amount permitted by applicable law.  This section shall control all
agreements between the Borrower and the Banks and the Agent.
§4.15.    Intentionally Deleted.
§4.16.    Intentionally Deleted.
§5.    UNSECURED OBLIGATIONS; GUARANTY.
§5.1.    Unsecured Obligations.  The Banks have agreed to make the Loans to the
Borrower for the account of the Borrower on an unsecured basis.  The Obligations
shall be guaranteed pursuant to the terms of the Guaranty.
§5.2.    New Guarantors.
(a)    Requirement to Become Guarantor.  In the event that any Wholly Owned
Subsidiary of Borrower or the Trust, whether presently existing or hereafter
formed or acquired, which is not a Guarantor at such time, shall own or be the
lessee under a Ground Lease of an Unencumbered Borrowing Base Property or
otherwise have a leasehold or other interest in an Unencumbered Borrowing Base
Property, then Borrower shall cause such Subsidiary to execute and deliver to
the Agent each of the following items, each in form and substance satisfactory
to the Agent:  (i) a Joinder Agreement and (ii) the items that would have been
delivered under §10.2 through §10.5 if such Subsidiary had been a Guarantor as
of the date hereof.  The organizational agreements of each such Subsidiary
created after the Closing Date shall specifically authorize each such Subsidiary
to guarantee the Obligations.
(b)    Release of a Guarantor.  The Borrower may request in writing that the
Agent release, and upon receipt of such request the Agent shall release (subject
to the terms hereof), a Guarantor from the Guaranty so long as:  (i) no Default
or Event of Default shall then be in existence or would occur as a result of
such release; (ii) the Agent shall have received such written request at least
ten (10) Business Days prior to the requested date of release; (iii) Borrower
shall deliver to Agent evidence reasonably satisfactory to Agent either that (A)
the Trust and/or the Borrower has disposed of or simultaneously with such
release will dispose of its entire interest in such Guarantor or that all of the
assets of such Guarantor will be disposed of in compliance with the terms of
this Agreement, and if such transaction involves the disposition by such
Guarantor of all of its assets, the net cash proceeds from such disposition are
being distributed to the Trust and/or the Borrower in connection with such
disposition, (B) such Guarantor will be the borrower with respect to Secured
Indebtedness permitted under this Agreement, which Indebtedness will be secured
by a Lien on the assets of such Guarantor, or (C) the Trust and/or the Borrower
has contributed or simultaneously with such release will contribute its entire
direct or indirect interest in such Guarantor to an Unconsolidated Affiliate or
a Subsidiary which is not a Wholly Owned Subsidiary or that such Guarantor will
be contributing all of its assets to an Unconsolidated Affiliate or a Subsidiary
which is not a Wholly Owned Subsidiary in compliance with the terms of this
Agreement.

35



--------------------------------------------------------------------------------




Delivery by the Borrower to the Agent of any such request for a release shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.  Notwithstanding the foregoing, the foregoing provisions shall
not apply to the Trust, which may only be released upon the written approval of
Agent and all of the Banks.
§6.    REPRESENTATIONS AND WARRANTIES OF THE TRUST AND THE BORROWER.
The Borrower and the Trust, jointly and severally, represent and warrant to the
Agent and the Banks as follows.
 
§6.1.    Corporate Authority, Etc.
(a)    Incorporation; Good Standing.  The Borrower is a Delaware limited
partnership duly organized pursuant to its first amended and restated limited
partnership agreement dated May 10, 1996, as amended by amendments one through
twenty-six, and a Certificate of Limited Partnership and amendments thereto
filed with the Secretary of the State of Delaware and is validly existing and in
good standing under the laws of the State of Delaware.  The Trust is a Maryland
real estate investment trust duly organized pursuant to its trust declaration
dated October 2, 1997, as amended and supplemented, and a Certificate of Trust
filed with the Secretary of the State of Maryland and is validly existing and in
good standing under the laws of the State of Maryland.  Each Subsidiary
Guarantor is a limited partnership, limited liability company or other entity
duly organized and validly existing and in good standing under the laws of its
respective State of organization.  Each of the Borrower and the Guarantors
(i) has all requisite power to own its respective property and conduct its
respective business as now conducted and as presently contemplated, and (ii) as
to the Borrower and the Guarantors are in good standing as a foreign entity and
is duly authorized to do business in the jurisdictions where the Unencumbered
Borrowing Base Properties are located and in each other jurisdiction where a
failure to be so qualified in such other jurisdiction could have a materially
adverse effect on the business, assets or financial condition of such
Person.  The Trust is a real estate investment trust in full compliance with and
entitled to the benefits of §856 of the Code, and has elected to be treated as a
real estate investment trust pursuant to the Code.
(b)    Subsidiaries.  Each of the Subsidiaries of the Borrower and the Trust
(i) is a corporation, limited partnership, limited liability company or trust
duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where Real Estate held by it is located and in
each other jurisdiction where a failure to be so qualified could have a
materially adverse effect on the business, assets or financial condition of the
Borrower, the Trust, or such Subsidiary.

36



--------------------------------------------------------------------------------




(c)    Authorization.  The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower, the Guarantors or any of
their respective Subsidiaries is or is to become a party and the transactions
contemplated hereby and thereby (i) are within the authority of such Person,
(ii) have been duly authorized by all necessary proceedings on the part of such
Person, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which such
Person is subject or any judgment, order, writ, injunction, license or permit
applicable to such Person, (iv) do not and will not conflict with or constitute
a default (whether with the passage of time or the giving of notice, or both)
under any provision of the articles of incorporation, partnership agreement,
declaration of trust or other charter documents or bylaws of, or any agreement
or other instrument binding upon, such Person or any of its properties, and
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Person.
(f)    Enforceability.  The execution and delivery of this Agreement and the
other Loan Documents to which the Borrower, the Guarantors or any of their
respective Subsidiaries is or is to become a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
§6.2.    Governmental Approvals.  The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower, the
Guarantors or any of their respective Subsidiaries is or is to become a party
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing with, any governmental agency or authority other than
those already obtained.
§6.3.    Title to Properties; Lease.  The Borrower, the Guarantors and their
respective Subsidiaries own all of the assets reflected in the consolidated
balance sheet of the Borrower and the Trust as of the Balance Sheet Date or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no rights of
others, including any mortgages, leases, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.
§6.4.    Financial Statements.  The Borrower has delivered to each of the Banks:
(a) the consolidated balance sheet of the Trust and its respective Subsidiaries
as of the Balance Sheet Date, and (b) certain other financial information
relating to the Borrower, the Guarantors, the Unencumbered Borrowing Base
Properties and the Real Estate.  Such balance sheet and other information have
been prepared in accordance with GAAP and fairly present the financial condition
of the Borrower, the Guarantors and their respective Subsidiaries as of such
dates and the results of the operations of the Borrower, the Guarantors, their
respective Subsidiaries and the Unencumbered Borrowing Base Properties for such
periods.  There are no liabilities,

37



--------------------------------------------------------------------------------




contingent or otherwise, of the Borrower, the Guarantors or any of their
respective Subsidiaries involving material amounts not disclosed in said
financial statements and the related notes thereto.
§6.5.    No Material Changes.  Since the Balance Sheet Date, there has occurred
no materially adverse change in the financial condition or business of the
Borrower, the Guarantors, and their respective Subsidiaries taken as a whole as
shown on or reflected in the consolidated balance sheet of the Borrower and the
Trust as of the Balance Sheet Date, or its consolidated statement of income or
cash flows for the fiscal year then ended, other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business or financial condition of such
Person.  The Borrower hereby discloses that it is in the process of marketing
the properties described on Schedule 6.5 hereto.
§6.6.    Franchises, Patents, Copyrights, Etc.  The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of
others.  Except as stated on Schedule 6.6 hereto, none of the Unencumbered
Borrowing Base Properties is owned or operated by Borrower or its Subsidiaries
under or by reference to any trademark, trade name, service mark or logo.
§6.7.    Litigation.  Except as stated on Schedule 6.7 there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
such person threatened against the Borrower, the Guarantors or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board that, if adversely determined, might, either in
any case or in the aggregate, materially adversely affect the properties,
assets, financial condition or business of such Person or materially impair the
right of such Person to carry on business substantially as now conducted by it,
or result in any liability not adequately covered by insurance, or for which
adequate reserves are not maintained on the balance sheet of such Person, or
which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto or any
lien or security interest created or intended to be created pursuant hereto or
thereto, or which will adversely affect the ability of the Borrower or the
Guarantors to pay and perform the Obligations in the manner contemplated by this
Agreement and the other Loan Documents.  Except as set forth on Schedule 6.7 ,
as of the date of this Agreement, there are no judgments outstanding against or
adversely affecting any of the Borrower, the Guarantors or any of their
respective Subsidiaries.
§6.8.    No Materially Adverse Contracts, Etc.  None of the Borrower, the
Guarantors or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a materially adverse
effect on the business, assets or financial condition of such Person.  None of
the Borrower, the Guarantors nor any of their respective Subsidiaries is a party
to any contract or agreement that has or is expected, in the judgment of the
partners or officers of such Person, to have any materially adverse effect on
the business of any of them.

38



--------------------------------------------------------------------------------




§6.9.    Compliance with Other Instruments, Laws, Etc.  None of the Borrower,
the Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it may be subject or by which it or any of its
properties may be bound or any decree, order, judgment, statute, license, rule
or regulation, in any of the foregoing cases in a manner that could result in
the imposition of substantial penalties or materially and adversely affect the
financial condition, properties or business of such Person.
§6.10.    Tax Status.  The Borrower, the Guarantors and each of their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (b) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings and
(c) has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  Except as noted in item 3 on Schedule 6.7 hereto, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the partners or officers of such Person know
of no basis for any such claim.  There are no audits pending or to the knowledge
of the Borrower threatened with respect to any tax returns filed by the
Borrower, any Guarantor or their respective Subsidiaries.
§6.11.    No Event of Default.  No Default or Event of Default has occurred and
is continuing.
§6.12.    Investment Company Acts.  None of the Borrower, the Guarantors or any
of their respective Subsidiaries is or after giving effect to any Loan will be,
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.
§6.13.    Absence of UCC Financing Statements, Etc.  Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
or security title in, any property of the Borrower, the Guarantors or any of
their respective Subsidiaries or rights thereunder.
§6.14.    Intentionally Deleted.
§6.15.    Certain Transactions.  Except as set forth on Schedule 6.15, none of
the officers, trustees, directors, or employees of the Borrower, the Guarantors
or any of their respective Subsidiaries is a party to any transaction with
either or both of the Borrower, any Guarantor or any of their respective
Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
trustee, director or such employee or, to the knowledge of the Borrower, the
Guarantor, or any corporation, partnership, trust or other entity

39



--------------------------------------------------------------------------------




in which any officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
§6.16.    Employee Benefit Plans.  The Borrower, the Guarantors and each ERISA
Affiliate have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Neither the Borrower, the Guarantors nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, (b) failed to make any contribution or payment to any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or could result in the imposition of a lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  None of the Real Estate constitutes a
“plan asset” within the meaning of ERISA.
§6.17.    Regulations T, U and X.  No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R.  Parts 220, 221 and 224.  Neither the Borrower
nor any Guarantor is engaged, and neither the Borrower nor any Guarantor will
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin security”
or “margin stock” as such terms are used in Regulations T, U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
§6.18.    Environmental Compliance.  The Borrower and the Trust each has taken
all commercially reasonable steps to investigate the past and present conditions
and usage of the Real Estate and the operations conducted thereon and, based
upon such investigation makes the following representations and warranties
except as specifically set forth in the written environmental reports provided
to the Agent on or before the date hereof or as set forth on Schedule 6.18
hereto.
(a)    With respect to the Unencumbered Borrowing Base Properties, and to the
best of the Borrower’s and the Trust’s knowledge with respect to any other Real
Estate, none of the Borrower, the Guarantors or their respective Subsidiaries or
any operator of the Real Estate, or any operations thereon is in violation, or
alleged violation, in any material respect of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including,
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to the environment

40



--------------------------------------------------------------------------------




(hereinafter “Environmental Laws”), which violation involves (i) any of the
Unencumbered Borrowing Base Properties or (ii) other Real Estate and would have
a material adverse effect on the business, assets or financial condition of the
Borrower, any Guarantor or any of their respective Subsidiaries.
(b)    None of the Borrower, the Guarantors or any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any hazardous waste, as defined by 42 U.S.C. §9601(5), any hazardous substances
as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances.
(c)    With respect to the Unencumbered Borrowing Base Properties, and to the
best of the Borrower’s and the Trust’s knowledge with respect to any other Real
Estate, (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws in all material respects, and no underground
tank or other underground storage receptacle for Hazardous Substances is located
on any portion of the Real Estate; (ii) in the course of any activities
conducted by either the Borrower, the Guarantors, their Subsidiaries or the
operators of its properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in the ordinary course of business and in
accordance with applicable Environmental Laws in all material respects;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from any of the Real Estate, or, to the best of the Borrower’s or the
Trust’s knowledge, on, upon, into or from the other properties of the Borrower,
the Guarantors or their respective Subsidiaries, which Release would have a
material adverse effect on the value of any of the Real Estate or adjacent
properties or the environment; (iv) to the best of the Borrower’s or the Trust’s
knowledge, there have been no Releases on, upon, from or into any real property
in the vicinity of any of the Real Estate which through soil or groundwater
contamination, may have come to be located on, and which would have a material
adverse effect on the value of, the Real Estate; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off-site only by carriers having an identification

41



--------------------------------------------------------------------------------




number issued by the EPA or approved by a state or local environmental
regulatory authority having jurisdiction regarding the transportation of such
substance and treated or disposed of only by treatment or disposal facilities
maintaining valid permits as required under all applicable Environmental Laws,
which transporters and facilities have been and are, to the best of the
Borrower’s or the Trust’s knowledge, operating in compliance with such permits
and applicable Environmental Laws.
(d)    None of the Borrower, the Guarantors, their respective Subsidiaries, or
the Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement by virtue of the transactions set forth herein
and contemplated hereby.
§6.19.    Subsidiaries and Unconsolidated Affiliates.  Schedule 6.19 sets forth
all of the Subsidiaries and Unconsolidated Affiliates of the Borrower and the
Trust.  The form and jurisdiction of organization of each of the Subsidiaries
and Unconsolidated Affiliates, and the Borrower’s and the Trust’s ownership
interest therein, is set forth in said Schedule 6.19 .
§6.20.    Loan Documents.  All of the representations and warranties made by or
on behalf of the Borrower, the Guarantors, and their respective Subsidiaries in
this Agreement and the other Loan Documents or any document or instrument
delivered to the Agent or the Banks pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects, and neither
the Borrower, the Guarantors nor any of their respective Subsidiaries has failed
to disclose such information as is necessary to make such representations and
warranties not misleading.
§6.21.    Property.  All of the Borrower’s, the Guarantors’ and their respective
Subsidiaries’ Real Estate is in good condition and working order subject to
ordinary wear and tear, except where such failure would not individually or in
the aggregate have any material adverse affect on the business or financial
condition of the Borrower or any Guarantor.  There are no unpaid or outstanding
real estate or other taxes or assessments on or against any property of the
Borrower, the Guarantors or any of their respective Subsidiaries which are
payable by the Borrower, the Guarantors or any of their respective Subsidiaries
(except only real estate or other taxes or assessments, that are not yet due and
payable or are being protested as permitted by this Agreement).  There are no
pending eminent domain proceedings against any property of the Borrower, the
Guarantors or any of their respective Subsidiaries or any part thereof, and, to
the knowledge of the Borrower, no such proceedings are presently threatened or
contemplated by any taking authority which may individually or in the aggregate
have any materially adverse effect on the business or financial condition of the
Borrower or any Guarantor.  None of the property of the Borrower, the Guarantors
or any of their respective Subsidiaries is now damaged as a result of any fire,
explosion, accident, flood or other casualty in any manner which individually or
in the aggregate would have any materially adverse effect on the business or
financial condition of the Borrower or any Guarantor.

42



--------------------------------------------------------------------------------




§6.22.    Brokers.  None of the Borrower, the Guarantors or any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.
§6.23.    Other Debt.  Except as set forth on Schedule 6.23 hereto, none of the
Borrower, the Guarantors or any of their respective Subsidiaries is in default
of the payment of any Indebtedness or any other agreement, mortgage, deed of
trust, security agreement, financing agreement, indenture or lease to which any
of them is a party.  Neither the Borrower nor any Guarantor is a party to or
bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of the Borrower or such Guarantor.  The Borrower, the
Guarantor has provided to the Agent a schedule, and upon the request of the
Agent will provide copies, of all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower, the
Guarantors or their respective properties and entered into by the Borrower or
any Guarantor as of the date of this Agreement with respect to any Indebtedness
of the Borrower or any Guarantor.
§6.24.    Solvency.  As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower, the
Guarantors nor any of their Subsidiaries is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, such Person is able to pay its debts as they become due, and such
Person has sufficient capital to carry on its business.
§6.25.    Contribution Agreement.  Borrower has delivered to the Agent a true,
correct and complete copy of the Contribution Agreement.  The Contribution
Agreement is in full force and effect in accordance with its terms, there are no
material claims resulting from non-performance of the terms thereof or otherwise
or any basis for a material claim by any party to the Contribution Agreement,
nor has there been any waiver of any material terms thereunder.
§6.26.    No Fraudulent Intent.  Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
§6.27.    Transaction in Best Interests of Borrower; Consideration.  The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower, the Guarantors, each of their respective
Subsidiaries and the creditors of such Persons.  The direct and indirect
benefits to inure to the Borrower, the Guarantors and each of their respective
Subsidiaries  pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration,” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Borrower, the Guarantors and each of their respective Subsidiaries pursuant to
this Agreement and the other Loan Documents, and but for

43



--------------------------------------------------------------------------------




the willingness of the Guarantors to guaranty the Loan, Borrower would be unable
to obtain the financing contemplated hereunder which financing will enable the
Borrower and its Subsidiaries to have available financing to refinance existing
indebtedness and to conduct and expand their business.
§6.28.    Partners and the Trust.  The Trust is the sole general partner of the
Borrower and owns a 1% general partnership interest and as of the Closing Date
not less than a 90% limited partnership interest in the Borrower.  The Trust
owns no assets other than its interest in the Borrower as a general partner and
limited partner, cash, Short-term Investments and the property described in
Schedule 6.29 hereto.
§6.29.    Tax Indemnity Agreement.  The Tax Indemnity Agreement has not been
voluntarily terminated by Borrower or the Trust and there has been no waiver of
any material terms thereunder by Borrower or the Trust.
§6.30.    Embargoed Persons.  None of the Borrower, the Guarantors or their
respective Subsidiaries, are (and none of the Borrower, the Guarantors or their
respective Subsidiaries will be) a Person named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons.  In addition,
Borrower hereby agrees to provide to the Banks any additional information that a
Bank deems reasonably necessary from time to time in order to ensure compliance
with all applicable laws concerning money laundering and similar activities.
§6.31.    Unencumbered Borrowing Base Properties.  As of the Closing Date,
Schedule 6.31 is a correct and complete list of all Unencumbered Borrowing Base
Properties.  Each of the Unencumbered Borrowing Base Properties included by the
Borrower in calculation of the compliance of the covenants set forth in §9
satisfies all of the requirements contained in this Agreement for the same to be
included therein.
§7.    AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER.
The Trust (to the extent hereinafter provided) and the Borrower covenant and
agree that, so long as any Loan or Note is outstanding or any Bank has any
obligation to make any Loans:
 
§7.1.    Punctual Payment.  The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes as well as all other sums owing pursuant to the Loan
Documents.
§7.2.    Maintenance of Office.  The Borrower will maintain its chief executive
office at 31500 Northwestern Highway, Suite 300, Farmington Hills, Michigan,
48334, or at such other place in the United States of America as the Borrower
shall designate upon prior written notice

44



--------------------------------------------------------------------------------




to the Agent and the Banks, where notices, presentations and demands to or upon
the Borrower in respect of the Loan Documents may be given or made.
§7.3.    Records and Accounts.  The Borrower and the Trust will (a) keep, and
cause each of their respective Subsidiaries to keep, true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves.  Neither the Borrower nor the Guarantors nor any of their respective
Subsidiaries shall, without the prior written consent of the Majority Banks,
(x) make any material changes to the accounting principles used by such Person
in preparing the financial statements and other information described in §6.4
except as required by GAAP or (y) change its fiscal year.
§7.4.    Financial Statements, Certificates and Information.  The Borrower and
the Trust will deliver or cause to be delivered to each of the Banks:
(a)    as soon as practicable, but in any event not later than one hundred (100)
days after the end of each fiscal year of the Trust, the audited Consolidated
balance sheet of the Trust and its Subsidiaries at the end of such year, and the
related audited Consolidated statements of income, changes in shareholder’s
equity and cash flows for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, and accompanied by an auditor’s report
prepared without qualification by Grant Thornton LLP, or by another nationally
recognized accounting firm, the Form 10-K of the Trust filed with the SEC
(unless the SEC has approved an extension, in which event the Trust will deliver
to the Agent and each of the Banks a copy of the Form 10-K simultaneously with
delivery to the SEC), and any other information the Banks may need to complete a
financial analysis of the Trust and its Subsidiaries;
(b)    as soon as practicable, but in any event not later than fifty-five (55)
days after the end of each of the first three (3) fiscal quarters of the
Borrower and the Trust, respectively, copies of the unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries and the Trust and its
Subsidiaries, respectively, as at the end of such quarter, and the related
unaudited Consolidated statements of income, changes in shareholder’s equity and
cash flows for the portion of the Borrower’s and the Trust’s, respectively,
fiscal year then elapsed, all in reasonable detail and prepared in accordance
with GAAP (which, as to the Trust, may be provided by inclusion in the Form 10-Q
of the Trust for such period provided pursuant to subsection (c) below),
together with a certification by the principal financial or accounting officer
of the Borrower and the Trust, respectively, that the information contained in
such financial statements fairly presents the financial position of such Person
and its Subsidiaries on the date thereof (subject to year-end adjustments);
provided , however , that unless otherwise requested by the Agent or the
Majority Banks, the Borrower shall not be required to deliver the balance
sheets, statements or other matters required by this §7.4(b) to the extent the
same are incorporated in the balance sheets, statements and other matters
delivered to the Banks by the Trust;

45



--------------------------------------------------------------------------------




(c)    as soon as practicable, but in any event not later than fifty-five (55)
days after the end of each of the first three (3) fiscal quarters of the Trust
in each year, copies of Form 10-Q filed with the SEC (unless the SEC has
approved an extension in which event the Trust will deliver such copies of the
Form 10-Q to the Agent and each of the Banks simultaneously with delivery to the
SEC);
(d)    as soon as practicable, but in any event not later than fifty-five (55)
days after the end of the first three (3) fiscal quarters of the Borrower,
copies of a Consolidated statement of Operating Cash Flow for such fiscal
quarter for the Borrower and its Subsidiaries and a statement of Operating Cash
Flow for such fiscal quarter for the Borrower and the Unencumbered Borrowing
Base Properties, prepared on a basis consistent with the statement furnished
pursuant to §6.4 together with a certification by the chief financial or chief
accounting officer of the general partner of the Borrower, that the information
contained in such statement fairly presents the Operating Cash Flow of the
Borrower and its Subsidiaries and the Unencumbered Borrowing Base Properties for
such period;
(e)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the principal financial or accounting officer of Trust and of the
general partner of the Borrower in the form of Exhibit I hereto (or in such
other form as the Agent may approve from time to time) setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §8.1, §8.3, §8.7, §8.9, §9 and the other covenants described
therein, and (if applicable) reconciliations to reflect changes in GAAP since
the Balance Sheet Date.  With each Compliance Certificate, the Borrower shall
also deliver a certificate (a “Borrowing Base Property Certificate”) executed by
the chief financial officer of the general partner of the Borrower that lists
each of the Unencumbered Borrowing Base Properties, and certifies that all
Unencumbered Borrowing Base Properties so listed fully qualify as such under the
applicable criteria in this Agreement, lists any additions or removals of
Unencumbered Borrowing Base Properties during such accounting period, as
appropriate, and includes such information as Agent may reasonably require to
determine the economic and physical occupancy of said Unencumbered Borrowing
Base Properties and the aggregate Borrowing Base Availability and the Operating
Cash Flow from such Unencumbered Borrowing Base Properties during such period;
(f)    contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature filed with the SEC or sent to the stockholders of
the Trust or the partners of the Borrower;
(g)    [Intentionally Deleted];
(h)    [Intentionally Deleted];
(i)    [Intentionally Deleted];

46



--------------------------------------------------------------------------------




(j)    [Intentionally Deleted];
(k)    promptly after they are filed with the Internal Revenue Service, copies
of all annual federal income tax returns and amendments thereto of the Borrower
and the Trust;
(l)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, each of the following with respect to each
acquisition of an interest in a Subsidiary: (i) the name and structure of the
Subsidiary, (ii) a description of the property owned by such Subsidiary, and
(iii) such other information as the Agent may reasonably request;
(m)    simultaneously with the delivery of the financial statement referred to
in subsection (a) above, a statement (i) listing the Real Estate owned by the
Borrower, the Guarantors or their respective Subsidiaries and Unconsolidated
Affiliates (or in which the Borrower, the Guarantors or their respective
Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, (ii) listing the Indebtedness of the
Borrower, the Guarantors or their respective Subsidiaries and Unconsolidated
Affiliates (excluding Indebtedness of the type described in §8.1(b)-(e)), which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse, and (iii) listing the properties of the Borrower, the
Guarantors or their respective Subsidiaries or Unconsolidated Affiliates which
are under “development” (as used in §8.9) and providing a brief summary of the
status of such development;
(n)    as soon as practicable, but in any event not later than one hundred (100)
days after the end of each fiscal year of the Borrower, the unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries at the end of
such year, and the related unaudited consolidated statements of income, changes
in shareholder’s equity and cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by a certification by the principal financial or accounting officer
of the Borrower that the information contained in such financial statements
fairly presents the financial position of the Borrower and its Subsidiaries on
the date thereof ( provided, however , the Borrower shall not be required to
provide such statements in the event that such statements would be substantially
similar to the consolidated statements provided by the Trust);
(o)    from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, property inspection
and environmental reports and other legal and regulatory changes affecting the
Borrower or the Guarantors) as the Agent may reasonably request; and

47



--------------------------------------------------------------------------------




(p)    promptly upon becoming aware of a change in any credit rating (including
the Credit Rating) given by a Rating Agency or any announcement that any rating
is “under review” or that such rating has been placed on a watch list or that
any similar action has been taken by a Rating Agency, written notice to Agent of
such change, announcement or action.
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Banks provided that such material is in
a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Banks upon Agent’s receipt thereof.  Upon
the request of Agent, Borrower and the Trust shall deliver paper copies thereof
to Agent and the Banks.  Borrower and the Trust authorize Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and the Borrower and the
Trust release Agent and the Banks from any liability in connection therewith.
 
§7.5.    Notices.
(a)    Defaults.  The Borrower will promptly notify the Agent in writing of the
occurrence of any Default or Event of Default.  If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower, the Guarantors or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or Event of Default or would have a material adverse effect on the
Borrower or any Guarantor or any of their respective Subsidiaries, the Borrower
shall forthwith give written notice thereof to the Agent and each of the Banks,
describing the notice or action and the nature of the claimed default.
(b)    Environmental Events.  The Borrower will promptly give notice to the
Agent (i) upon the Borrower obtaining knowledge of any potential or known
Release of any Hazardous Substances at or from any Real Estate; (ii) of any
violation of any Environmental Law that the Borrower, the Guarantors or any of
their respective Subsidiaries reports in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency and (iii) upon
becoming aware thereof, of any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in either
case involves any Real Estate or has the potential to materially affect the
assets, liabilities, financial conditions or operations of the Borrower, any
Guarantor or any Subsidiary.
(c)    [Intentionally Deleted];

48



--------------------------------------------------------------------------------




(d)    Notice of Litigation and Judgments.  The Borrower will give notice to the
Agent in writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting the Borrower, the Guarantors or any of their respective Subsidiaries
or to which the Borrower, the Guarantors or any of their respective Subsidiaries
is or is to become a party involving an uninsured claim against the Borrower,
the Guarantors or any of their respective Subsidiaries that could reasonably be
expected to have a materially adverse effect on the Borrower or any Guarantor or
any of their respective Subsidiaries and stating the nature and status of such
litigation or proceedings.  The Borrower will give notice to the Agent, in
writing, in form and detail satisfactory to the Agent and each of the Banks,
within ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against the Borrower, any Guarantor or any of their respective
Subsidiaries in an amount in excess of $10,000,000.
(e)    Notification of Banks.  Promptly after receiving any notice under this
§7.5, the Agent will forward a copy thereof to each of the Banks, together with
copies of any  certificates or other written information that accompanied such
notice.
§7.6.    Existence; Maintenance of Properties.
(a)    The Borrower will do or cause to be done all things necessary to preserve
and keep in full force and effect its existence as a Delaware limited
partnership.  The Trust will do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a Maryland real
estate investment trust.  The Borrower and the Trust will cause each of their
respective Subsidiaries to do or cause to be done all things necessary to
preserve and keep in full force and effect its legal existence.  The Borrower
and the Guarantors will do or cause to be done all things necessary to preserve
and keep in full force all of their respective rights and franchises and those
of their Subsidiaries.  The Borrower and the Trust will, and will cause each of
their respective Subsidiaries to, continue to engage primarily in the businesses
now conducted by it and in related businesses.
(b)    The Borrower and the Trust (i) will cause all of their properties and
those of their respective Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof
in all cases in which the failure so to do the foregoing pursuant to clause (i)
or (ii) would have a material adverse effect on the condition of the applicable
Unencumbered Borrowing Base Property or on the financial condition, assets or
operations of the Borrower, any Guarantor and their respective Subsidiaries.
(c)    The common stock of the Trust shall at all times be listed for trading
and be traded on the New York Stock Exchange.

49



--------------------------------------------------------------------------------




§7.7.    Insurance.
(a)    The Borrower will procure and maintain or cause to be procured and
maintained insurance covering the Borrower and the Guarantors and their
respective Subsidiaries and their respective properties (the cost of such
insurance to be borne by the insured thereunder) in such amounts and against
such risks and casualties as are customary for properties of similar character
and location, due regard being given to the type of improvements thereon, their
construction, location, use and occupancy.
§7.8.    Taxes.  The Borrower, the Guarantors and each of their respective
Subsidiaries will duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments and other
governmental charges imposed upon it and upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower, such Guarantor or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto; and provided , further that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, the Borrower, the Guarantor or such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge, levy or
claim.
§7.9.    Inspection of Properties and Books.  The Borrower and the Trust shall
permit the Banks at such Bank’s expense to visit and inspect any of the
properties of the Borrower, the Guarantors or any of their respective
Subsidiaries, and at the Borrower’s expense to examine the books of account of
the Borrower, the Guarantors or any of their respective Subsidiaries (and to
make copies thereof and extracts therefrom) and to discuss the affairs, finances
and accounts of the Borrower, the Guarantors or any of their respective
Subsidiaries with, and to be advised as to the same by, its officers, all at
such reasonable times and intervals as the Agent or any Bank may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
examinations more often than once in any twelve (12) month period.  The Banks
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the Borrower’s normal business
operations.
§7.10.    Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
and the Trust will comply with, and will cause each of their respective
Subsidiaries to comply in all respects with, (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement or declaration of trust, as the case may be, and other
charter documents and bylaws, (iii) all agreements and instruments to which it
is a party or by which it or any of its properties may be bound, (iv) all
applicable decrees, orders, and judgments, and (v) all licenses and permits
required by applicable laws and regulations for the conduct of its business or
the ownership, use or operation of its properties.  If at any time while any
Loan or Note is outstanding or the Banks have any obligation to make Loans
hereunder, any

50



--------------------------------------------------------------------------------




authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or the Guarantors may fulfill any of its obligations hereunder
or under the other Loan Documents, the Borrower will immediately take or cause
to be taken all steps necessary to obtain or cause such Guarantor or Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Agent and the Banks with evidence thereof.
§7.11.    Use of Proceeds.  Subject to the terms, covenants and conditions set
forth herein, the Borrower will use the proceeds of the Loans to the Borrower
solely to (a) finance tenant improvements, acquisition, development and
redevelopment of Real Estate as permitted in this Agreement, capital
expenditures and leasing commissions, bridge debt financing and refinance “gap”
funding, (b) provide financing for general corporate purposes including working
capital, and (c) repay outstanding Indebtedness (but specifically excluding the
payment, prepayment, purchase, redemption or other retirement of the principal
of any Subordinated Debt).
§7.12.    Further Assurances.  Each of the Borrower and the Trust will cooperate
with, and will cause each of their respective Subsidiaries to cooperate with the
Agent and the Banks and execute such further instruments and documents as the
Banks or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.
§7.13.    Compliance.  The Borrower and the Trust shall operate their respective
businesses, and shall cause each of their respective Subsidiaries to operate its
business, in compliance with the terms and conditions of this Agreement and the
other Loan Documents.  The Trust shall at all times comply with all requirements
of applicable laws necessary to maintain REIT Status, shall elect to be treated
as a real estate investment trust and shall operate its business in compliance
with the terms and conditions of this Agreement and the other Loan Documents.
§7.14.    Limiting Agreements.
(a)    Neither Borrower, the Guarantors nor any of their respective Subsidiaries
shall enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s, the Guarantors’ or any of
their respective Subsidiaries’ ability to pledge to Agent any Unencumbered
Borrowing Base Properties as security for the Loans.  Borrower shall take, and
shall cause the Guarantors and their respective Subsidiaries to take, such
actions as are necessary to preserve the right and ability of Borrower, the
Guarantors and their respective Subsidiaries to pledge such assets as security
for the Loans without any such pledge after the date hereof causing or
permitting the acceleration (after the giving of notice or the passage of time,
or otherwise) of any other Indebtedness of Borrower, the Guarantors or any of
their respective Subsidiaries; provided, however the foregoing shall not prevent
the Borrower from utilizing the Unencumbered Borrowing Base Properties to
support other unsecured financings and the Guarantors from providing unsecured
guaranties in connection with such unsecured financings.

51



--------------------------------------------------------------------------------




(b)    Borrower shall, upon demand, provide to the Agent such evidence as the
Agent may reasonably require to evidence compliance with this §7.14, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Unencumbered Borrowing Base
Properties as security for Indebtedness, or which provide for the occurrence of
a default (after the giving of notice or the passage of time, or otherwise) if
Unencumbered Borrowing Base Properties are pledged in the future as security for
Indebtedness of the Borrower or any Guarantor.
§7.15.    Ownership of Real Estate.  Without the prior written consent of the
Majority Banks, which consent may be withheld by the Majority Banks in their
sole discretion, and notwithstanding any other provision of the Loan Documents,
all interests (whether direct or indirect) of the Borrower or the Trust in real
estate assets acquired after the date hereof shall be owned directly by the
Borrower; provided, however, subject to the restrictions in §8.3, the Borrower
shall be permitted to own Real Estate through Subsidiaries or Unconsolidated
Affiliates.
§7.16.    More Restrictive Agreements.  Should the Borrower, the Guarantors or
any of their respective Subsidiaries enter into or modify any agreements or
documents pertaining to any existing or future Indebtedness, Debt Offering or
Equity Offering, which agreements or documents include covenants, whether
affirmative or negative (or any other provision which may have the same
practical effect as any of the foregoing), which are individually or in the
aggregate more restrictive against the Borrower, the Guarantors or their
respective Subsidiaries than those set forth in §8 and §9 of this Agreement or
the Guaranty, the Borrower shall promptly notify the Agent and, if requested by
the Majority Banks, the Borrower, the Guarantors, the Agent and the Majority
Banks shall promptly amend this Agreement and the other Loan Documents to
include some or all of such more restrictive provisions as determined by the
Majority Banks in their sole discretion.  Each of the Borrower and Guarantors
agree to deliver to the Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Indebtedness, Debt
Offering or Equity Offering of the Borrower, the Guarantors or any of their
respective Subsidiaries as the Agent from time to time may
request.  Notwithstanding the foregoing, this §7.16 shall not apply to covenants
contained in any agreements or documents evidencing or securing Non-recourse
Indebtedness or covenants in agreements or documents relating to Recourse
Indebtedness that relate only to specific Real Estate that is collateral for
such Indebtedness.
§7.17.    Trust Restrictions.  The Borrower and Trust covenant and agree
that:  the Trust will at all times (a) be the sole general partner of the
Borrower, (b) own not less than fifty-one percent (51%) of the partnership
interests in the Borrower, and in any event the largest percentage interest of
any partner in the Borrower and (c) be responsible for making all major and
day-to-day operational and management decisions to be made by the Borrower in
the conduct of its business.  Without the prior written consent of Agent, the
Trust shall not own any assets other than its interest in the Borrower as a
general partner and a limited partner, cash, Short-term Investments and the
property described on Schedule 6.29 hereto.

52



--------------------------------------------------------------------------------




§7.18.    Interest Rate Contract(s).  The Borrower shall at all times from and
after the date of this Agreement maintain in full force and effect, an Interest
Rate Contract(s) in form and substance satisfactory to Agent in an amount
necessary to ensure that the outstanding “Debt” (as hereinafter defined) of
Borrower, the Guarantors and their respective Subsidiaries that is Variable Rate
Debt does not exceed twenty-five percent (25%) of Consolidated Total Adjusted
Asset Value of the Borrower.  The Interest Rate Contract(s) shall be provided by
any Bank which is a party to this Agreement or a bank or other financial
institution that has unsecured, uninsured and unguaranteed long-term debt which
is rated at least A-3 by Moody’s Investor Service, Inc. or at least A- by
Standard & Poor’s Corporation.  The Borrower shall upon the request of the Agent
provide to the Agent evidence that the Interest Rate Contract(s) is in
effect.  For the purposes of this §7.18, the term “Debt” shall mean any
indebtedness of the Borrower, the Guarantors or any their respective
Subsidiaries, whether or not contingent, and without duplication, in respect of
(i) borrowed money evidenced by bonds, notes, debentures or similar instruments
or (ii) indebtedness secured by any mortgage, pledge, lien, charge, encumbrance
or any security interest existing on property owned by the Borrower, any
Guarantor or any of their respective Subsidiaries, to the extent that any such
items would appear as a liability on the balance sheet of the Borrower, the
Guarantors or any of their respective Subsidiaries in accordance with GAAP, and
also includes, to the extent not otherwise included, any obligation by the
Borrower, the Guarantors or any of their respective Subsidiaries to be liable
for, or to pay, as obligor, guarantor or otherwise (other than for purposes of
collection in the ordinary course of business), indebtedness of another Person
(other than the Borrower, any Guarantor or any of their respective Subsidiaries)
(it being understood that Debt shall be deemed to be incurred by the Borrower,
the Guarantors or any of their respective Subsidiaries whenever the Borrower,
any Guarantor or any of their respective Subsidiaries shall create, assume,
guarantee or otherwise become liable in respect thereof).
§7.19.    Unencumbered Borrowing Base Properties.
(a)    The Unencumbered Borrowing Base Properties shall at all times satisfy all
of the following conditions:
(i)    each of the Unencumbered Borrowing Base Properties shall be owned 100% in
fee simple or leased under a Ground Lease by the Borrower or, subject to the
terms of this Agreement, a Subsidiary Guarantor, free and clear of all Liens
other than the Liens permitted in §8.2(ii) and (v), and such Unencumbered
Borrowing Base Property does not have applicable to it any restriction on the
pledge, transfer, mortgage or assignment of such property (including any
restrictions contained in any applicable organizational documents).  If such
Unencumbered Borrowing Base Property is owned or leased by a Subsidiary
Guarantor, such Subsidiary Guarantor shall not be a borrower or guarantor with
respect to any other Secured Indebtedness;
(ii)    none of the Unencumbered Borrowing Base Properties shall have any
material title, survey, environmental, structural or other defects that would
give rise to a materially adverse effect as to the value, use of or ability to
sell or refinance such property;

53



--------------------------------------------------------------------------------




(iii)    such Unencumbered Borrowing Base Property is managed by the Borrower or
a Wholly Owned Subsidiary of the Borrower, or a third party manager approved by
the Agent, such approval not to be unreasonably withheld;
(iv)    prior to inclusion of Real Estate within the Unencumbered Borrowing Base
Properties, Borrower shall have delivered to Agent a physical description of the
Real Estate and current rent rolls, operating statements and an operating and
capital expenditure budget for such Real Estate reasonably satisfactory to the
Agent, and such information as Agent may reasonably require to determine the
value attributable to such Real Estate for the purposes of §9.5 and compliance
with this §7.19;
(v)    each of the Unencumbered Borrowing Base Properties shall consist solely
of Real Estate (A) which is located within the contiguous 48 states of the
continental United States, (B) which is utilized principally for a shopping
center or a retail facility or a use ancillary thereto (including, with respect
to Borrower’s Aquia development only, an office component) and is consistent
with Borrower’s business strategy on the date of this Agreement, (C) which
contains improvements that are in operating condition and available for
occupancy, and (D) except with respect to properties temporarily removed from
the occupancy calculation pursuant to §7.19(a)(ix), with respect to which valid
certificates of occupancy or the equivalent for all buildings thereon have been
issued and are in full force and effect;
(vi)    no Person other than Borrower or a Subsidiary Guarantor has any direct
or indirect ownership of any equity interest or other Voting Interest in such
Subsidiary Guarantor if such Unencumbered Borrowing Base Property is owned or
leased under a Ground Lease by a Subsidiary Guarantor (it being understood that
no such Person shall be deemed to have any such ownership interest for purposes
of this provision solely by virtue of owning any equity interest in the Trust or
owning any limited partnership interest in the Borrower, and if such
Unencumbered Borrowing Base Property is owned (or leased) by a Subsidiary
Guarantor, the Borrower’s direct and indirect interest in such Subsidiary
Guarantor shall be free and clear of all Liens);
(vii)    such Real Estate has been designated as an “Unencumbered Borrowing Base
Property” on Schedule 6.31 hereto or in a Borrowing Base Property Certificate in
accordance with §7.4(e) or delivered pursuant to this §7.19, and in any event
has not been removed as an Unencumbered Borrowing Base Property pursuant to
§7.19(d) or §7.19(e);
(viii)    the number of properties included within the Unencumbered Borrowing
Base Properties shall not be less than ten (10) and shall provide Borrowing Base
Availability of not less than $200,000,000.00 ;

54



--------------------------------------------------------------------------------




(ix)    the Unencumbered Borrowing Base Properties shall consist solely of Real
Estate which has (A) an aggregate occupancy level of tenants (excluding the
Borrower or any of its Affiliates) in possession (but not any tenant having
under lease 25,000 square feet or more on a holdover or month-to-month basis),
operating, paying rent and which are not otherwise in default of at least eighty
percent (80%) of the Net Rentable Area within such Unencumbered Borrowing Base
Properties for the previous fiscal quarter of the Borrower based on bona fide
arms-length tenant leases requiring current rental payments and which are in
full force and effect (provided, however, with respect to the calculations set
forth in this §7.19(a)(ix)(A) the Net Rentable Area for any tenants which have
more than 10,000 square feet under lease and which have vacated their space
shall be excluded from the total Net Rentable Area of the applicable
Unencumbered Borrowing Base Property when making such calculation), and (B) an
aggregate level of tenants (excluding the Borrower or any of its Affiliates)
under leases in such Unencumbered Borrowing Base Properties (but not any tenant
having under lease 25,000 square feet or more on a holdover or month-to-month
basis) which are paying rent and which are not in default of at least
eighty-five percent (85%) of the Net Rentable Area within such Unencumbered
Borrowing Base Properties for the previous fiscal quarter of the Borrower based
on bona fide arms-length tenant leases requiring current rental payments and
which are in full force and effect.  Notwithstanding the foregoing, Borrower may
temporarily remove an Unencumbered Borrowing Base Property from the foregoing
occupancy calculations with respect to an Unencumbered Borrowing Base Property
(x) that is a Redevelopment Property, (y) which is being voluntarily redeveloped
by Borrower to reposition such property and (z) which Agent has approved in
writing as a property that can be excluded from such calculation.  Without
limiting the foregoing, the Agent shall not be required to approve the removal
of such property from the foregoing calculation if redevelopment is as a result
of a default, insolvency, lease termination or other act or circumstance
affecting a tenant of such Unencumbered Borrowing Base Property.  Such property
shall be excluded from the foregoing occupancy calculations until the date that
is twenty-four (24) months following the initial approval of such Unencumbered
Borrowing Base Property as a Redevelopment Property for the purposes of this
§7.19;
(x)    no more than ten percent (10%) of the Borrowing Base Availability of the
Unencumbered Borrowing Base Properties shall be properties leased by Borrower or
a Subsidiary Guarantor as the lessee or tenant under a Ground Lease; and
(xi)    other than with respect to the Unencumbered Borrowing Base Property
commonly known as Tel-Twelve located in Southfield, Michigan, no Unencumbered
Borrowing Base Property shall contribute more than ten percent (10%) of the
Borrowing Base Availability of all of the Unencumbered Borrowing Base
Properties.

55



--------------------------------------------------------------------------------




(b)    In the event that all or any material portion of any Real Estate within
the Unencumbered Borrowing Base Properties shall be damaged or taken by
condemnation, then such Real Estate shall no longer be a part of the
Unencumbered Borrowing Base Properties unless and until (i) any damage to such
Real Estate is repaired or restored, such Real Estate becomes fully operational
and the Agent shall receive evidence satisfactory to the Agent of the Operating
Cash Flow of such Real Estate following such repair or restoration (both at such
time and prospectively) or (ii) Agent shall receive evidence satisfactory to the
Agent that the Operating Cash Flow of such Real Estate (both at such time and
prospectively) shall not be materially adversely affected by such damage or
condemnation.
(c)    In the event that any Subsidiary of the Borrower that is not a Guarantor
owns Real Estate which would otherwise qualify as an Unencumbered Borrowing Base
Property and the Borrower desires for the same to become an Unencumbered
Borrowing Base Property, then such property may become an Unencumbered Borrowing
Base Property but only in the event that all of the terms and conditions of this
§7.19(c) and §5.2 are satisfied:
(i)    Such Subsidiary shall be a Subsidiary Guarantor;
(ii)    The organizational agreements of such Subsidiary or such other
resolutions or consents satisfactory to Agent shall specifically authorize such
Subsidiary to guaranty the Obligations and to pledge the assets of such
Subsidiary as security for the Obligations and the Borrower shall certify to the
Agent that applicable law does not preclude such Subsidiary from executing such
guaranty or pledging its assets to secure the Obligations;
(iii)    All covenants, agreements, and representations in the Loan Documents
herein of the Borrower and the Guarantors and their Subsidiaries shall be true
and correct with respect to such Subsidiary Guarantor;
(iv)    No Default or Event of Default shall exist or might exist in the event
that such Subsidiary becomes a Subsidiary Guarantor or acquires such assets; and
(v)    The Real Estate assets acquired or owned by such Subsidiary Guarantor
shall qualify as Unencumbered Borrowing Base Properties hereunder.
(d)    Upon any Unencumbered Borrowing Base Property ceasing to qualify as an
Unencumbered Borrowing Base Property, such Unencumbered Borrowing Base Property
shall no longer be included in the calculation of the Borrowing Base
Availability nor shall the Operating Cash Flow from such property be included
for the purposes of §9.5.  Within five (5) Business Days after any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
Unencumbered Borrowing Base Property, a statement as to whether any Default or
Event of Default arises as a result of such disqualification,

56



--------------------------------------------------------------------------------




and a calculation of the Borrowing Base Availability attributable to such
Unencumbered Borrowing Base Property.  Simultaneously with the delivery of the
items required pursuant above, the Borrower shall deliver to the Agent a pro
forma Compliance Certificate demonstrating, after giving effect to such removal,
replacement or disqualification, compliance with the covenants contained in
§7.19 and §9.5.
(e)    In addition, the Borrower may voluntarily remove any Real Estate from the
Unencumbered Borrowing Base Properties by delivering to the Agent, no later than
five (5) Business Days prior to date on which such removal is to be effected,
notice of such removal, together with a statement that no Default or Event of
Default then exists or would, upon the occurrence of such event or with passage
of time, result from such removal, and the identity of the Unencumbered
Borrowing Base Property being removed, and a calculation of the Borrowing Base
Availability attributable to such Unencumbered Borrowing Base
Property.  Simultaneously with the delivery of the items required above, the
Borrower shall deliver to the Agent a pro forma Compliance Certificate
demonstrating, after giving effect to such removal, replacement or
disqualification, compliance with the covenants contained in §7.19 and §9.5.
§7.20.    Swap. If the LIBOR Rate for an Interest Period of one month is above
two percent (2.00%) for 30 consecutive days during the term of the Loans, the
Borrower will be required to enter into a swap or purchase an interest rate cap
with respect to the Loans with a counterparty and on terms and conditions
reasonably acceptable to the Agent. Any such swap or interest rate cap which is
a Derivatives Provider Contract shall be an independent agreement governed by
the written provisions of said Derivatives Provider Contract, which will remain
in full force and effect unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of this Agreement, except as
otherwise expressly provided in said Derivatives Provider Contract, and any
payoff statement from the Agent relating to this Agreement shall not apply to a
Derivatives Provider Contract except as otherwise expressly provided in such
payoff statement. Any prepayment, acceleration, reduction, increase or any
change in the terms of the Loan will not alter the notional amount of any such
Derivatives Provider Contract, which will remain in full force and effect
notwithstanding any such prepayment, acceleration, reduction, increase or
change, subject to the terms of such Derivatives Provider Contract.
§8.    CERTAIN NEGATIVE COVENANTS OF THE TRUST AND THE BORROWER.
The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan or Note is outstanding or any of the Banks has any obligation
to make any Loans:
 
§8.1.    Restrictions on Indebtedness.  Except as permitted in §8.1(f) below,
the Trust will not (other than solely as a result of its status as a general
partner of the Borrower) create, incur, assume, guarantee or be or remain
liable, contingently or otherwise with respect to any Indebtedness other than
the Obligations and any Indebtedness of the Borrower permitted under the terms
of this §8.1.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

57



--------------------------------------------------------------------------------




(a)    Indebtedness to the Banks arising under any of the Loan Documents, and
Indebtedness and obligations in respect of the Interest Rate Contract(s)
required pursuant to §7.18 and §7.20;
(b)    current liabilities of the Borrower or its Subsidiaries incurred in the
ordinary course of business but not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
(c)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(d)    Indebtedness in respect of judgments or awards the existence of which
does not create an Event of Default;
(e)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(f)    subject to the provisions of §9, (i) Non-recourse Indebtedness of the
Borrower or any of its Subsidiaries (other than Subsidiary Guarantors), and
(ii) Indebtedness of Borrower, the Trust or any of the Borrower’s Subsidiaries
(other than Subsidiary Guarantors) under environmental indemnities and
guarantees with respect to customary exceptions to exculpatory language with
respect to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates permitted pursuant to §8.3(i) (it being agreed that
any such indemnity or guaranty shall not cause such Non-recourse Indebtedness to
be deemed to be Recourse Indebtedness and provided that in the event any claim
is made against Borrower, the Trust or any of their respective Subsidiaries with
respect to such indemnities, guarantees or exceptions, the amount so claimed
shall be considered a recourse liability of such Person);
(g)    Indebtedness in respect of reverse repurchase agreements having a term of
not more than one hundred eighty (180) days with respect to Investments
described in §8.3(d) or (e);
(h)    subject to the provisions of §9, other Recourse Indebtedness (whether
secured or unsecured) of the Borrower and its Subsidiaries provided that in no
event shall Secured Recourse Indebtedness of Borrower in the aggregate exceed
fifteen percent (15%) of Consolidated Total Adjusted Asset Value (provided that
the liability under any completion guaranty shall equal the remaining costs to
complete the applicable construction project in excess of construction loan or
mezzanine loan proceeds available therefor and any equity deposited or invested
for the payment of such costs; and provided further that Indebtedness of
Borrower or any of its Subsidiaries with respect to the TIF Guaranty and any
other guaranty obligation which the Majority Banks may in their sole discretion
approve in writing shall not be included for the purposes of §8.1(h) unless (i)
a

58



--------------------------------------------------------------------------------




claim shall have been made against the Trust, Borrower or a Subsidiary of either
of them on account of such guaranty or (ii) with respect to any other guaranty
obligation which the Majority Banks may in their sole discretion approve in
writing to not be included for the purposes of §8.1(h), the occurrence of such
other events with respect thereto as the Majority Banks may require in
connection with their approval of such obligation).  The Subsidiary Guarantors
may be liable with respect to Unsecured Indebtedness of the Borrower but not
Secured Indebtedness; and
(k)    Indebtedness in respect of purchase money financing for equipment,
computers and vehicles acquired in the ordinary course of the Borrower’s
business not exceeding $5,000,000.00.
§8.2.    Restrictions on Liens Etc.  Neither the Trust nor the Borrower will,
nor will either of them permit any of their respective Subsidiaries to,
(a) create or incur or suffer to be created or incurred or to exist any lien,
encumbrance, mortgage, pledge, charge, restriction or other security interest of
any kind upon any of its property or assets of any character whether now owned
or hereafter acquired, or upon the income or profits therefrom; (b) transfer any
of its property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors;
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse; or
(f) incur or maintain any obligation which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that the
Borrower, the Guarantors and any Subsidiary of any of them may create or incur
or suffer to be created or incurred or to exist:
(i)    liens in favor of the Borrower or the Trust on all or part of the assets
of Subsidiaries of such Person (but excluding any Unencumbered Borrowing Base
Property, any Subsidiary Guarantor or any direct or indirect interest therein)
securing Indebtedness owing by Subsidiaries of such Person to such Person;
(ii)    liens on properties to secure taxes, assessments and other governmental
charges or claims for labor, material or supplies in respect of obligations not
overdue or which are being contested as permitted by §7.8;
(iii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(iv)    liens on properties or any interest therein (including the rents, issues
and profits therefrom) (but excluding any Unencumbered Borrowing Base

59



--------------------------------------------------------------------------------




Property, any Subsidiary Guarantor or any direct or indirect interest therein)
in respect of judgments or awards, the Indebtedness with respect to which is
permitted by §8.1(d);
(v)    encumbrances on properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower, a Guarantor or a Subsidiary
of such Person is a party, and other minor non-monetary liens or encumbrances
none of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, the Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Borrower or any Guarantor
individually or of such Person and its Subsidiaries on a Consolidated basis;
(vi)    liens on the specific personal property acquired by Indebtedness
permitted by §8.1(i); and
(vii)    liens on properties or interests therein (but excluding any
Unencumbered Borrowing Base Property, any Subsidiary Guarantor or any direct or
indirect interest therein) to secure Indebtedness permitted by §8.1(f) and
§8.1(h) (including purchase money debt).
Without limiting the foregoing, the Borrower and the Trust shall not, and shall
not permit any other Guarantor or any other Subsidiary to, create, assume,
incur, permit or suffer to exist any Lien on any Unencumbered Borrowing Base
Property or any direct or indirect ownership interest of the Borrower in any
Subsidiary Guarantor other than the Liens permitted in §8.2(ii) and §8.2(v).
 
§8.3.    Restrictions on Investments.  Neither the Borrower nor the Trust will,
nor will either of them permit any of its Subsidiaries to, make or permit to
exist or to remain outstanding any Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided,

60



--------------------------------------------------------------------------------




however , that the aggregate amount at any time so invested with any single bank
having total assets of less than $1,000,000,000 will not exceed $200,000;
(d)    [Intentionally Deleted];
(e)    [Intentionally Deleted];
(f)    repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(e) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;
(g)    shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (a)
through (f) and have total assets in excess of $50,000,000;
(h)    the acquisition of fee interests by the Borrower or its Subsidiaries in
Real Estate which is utilized principally for shopping centers, and, subject to
the restrictions set forth in §8.3 and §8.9 for development of new shopping
centers, the acquisition of undeveloped Real Estate;
(i)    Subsidiaries of the Borrower or the Trust that are not one hundred
percent (100%) owned by the Borrower or the Trust or in Unconsolidated
Affiliates, which Subsidiaries or Unconsolidated Affiliates are engaged in the
ownership of Real Estate or development activity pursuant to §8.3 or §8.9,
provided that in no event shall such Investments exceed fifteen percent (15%) of
Borrower’s Consolidated Total Adjusted Asset Value in the aggregate without the
prior written consent of the Required Banks;
(j)    (i) in any preferred stock issued by Trust which has been repurchased
solely with the proceeds of a new issue of common or preferred stock issued by
Trust, or (ii) in any common stock issued by Trust which has been repurchased by
the Trust, Borrower or any of their respective Subsidiaries, provided that in no
event shall such Investments pursuant to clause (ii) exceed in the aggregate
$50,000,000.00 (calculated based upon the consideration given for such stock);
(k)    subject to the restrictions set forth in §8.9, (i) in securities of real
estate investment trusts which own real property which is used principally for
fee interests in Real Estate utilized principally for shopping centers located
within the United States, and (ii) in mortgages and notes receivables, provided
that in no event shall the aggregate costs of all Investments pursuant to this
§8.3(k) exceed five percent (5%) of Borrower’s Consolidated Total Adjusted Asset
Value in the aggregate.  For the purposes of this §8.3(k)(ii) only, notes
receivable shall be valued at the lesser of face value (subject to reduction as
a result of payments thereon) or book value determined in accordance with GAAP;

61



--------------------------------------------------------------------------------




(l)    whether directly or through a Subsidiary or Unconsolidated Affiliate, in
development permitted by §8.9 which at any time has a total cost (including
acquisition, construction and other costs), whether such total costs are
incurred directly by the Borrower, the Trust or such Subsidiary or through an
Investment in an Unconsolidated Affiliate permitted under this Agreement,
individually for each development project that is not in excess of ten percent
(10%) of the Consolidated Total Adjusted Asset Value of the Borrower, and in the
aggregate for all development projects that is not in excess of fifteen percent
(15%) of the Consolidated Total Adjusted Asset Value of the Borrower.  For the
purposes of calculating the cost of developments by Subsidiaries or
Unconsolidated Affiliates, the cost of such developments shall be based upon the
Borrower’s interest in such Subsidiaries or Unconsolidated Affiliates.  For
purposes of this §8.3(l) and §8.9, the term “total cost” shall not include (i)
costs specifically reimbursable by tenants or shadow anchors (other than through
rent or a gross up of rent), (ii) capitalized general and administrative
expenses, or (iii) operating expenses and interest to the extent of operating
income received from the applicable development property;
(m)    whether directly or through a Subsidiary or an Unconsolidated Affiliate,
in undeveloped parcels of Real Estate which in the aggregate do not exceed five
percent (5%) of the Consolidated Total Adjusted Asset Value of the Borrower,
provided that the acquisition or holding of any outlots or property adjacent to
any Real Estate owned by the Borrower (or any Subsidiary or Unconsolidated
Affiliate thereof), the Trust or any Subsidiary thereof shall not be deemed to
be an undeveloped parcel of Real Estate for this purpose and options and
purchase agreements to acquire any property shall not be deemed an acquisition
or holding of such property; and
(n)    subsidiaries that are one hundred percent (100%) owned by the Borrower.
Notwithstanding the foregoing or §8.9, in no event shall the aggregate
Investments of the Borrower, the Trust and their Subsidiaries in the Investments
described in §8.3(i), (k), (l) and (m) exceed twenty-five percent (25%) of
Borrower’s Consolidated Total Adjusted Asset Value at any time.


§8.4.    Merger, Consolidation.  Neither the Borrower nor the Trust will, nor
will either of them permit any of its Subsidiaries to, become a party to any
merger, consolidation or other business combination or disposition of all or
substantially all of its assets except (a) the merger or consolidation of one or
more of the Subsidiaries of the Borrower with and into the Borrower or (b) the
merger or consolidation of two or more Subsidiaries of the Borrower.
§8.5.    Conduct of Business.  Neither the Borrower nor the Trust will conduct
any of its business operations other than through the Borrower and its
Subsidiaries; provided , however , that subject to §8.3(i) and §8.9, ownership
of Real Estate and development activities may be conducted through
Unconsolidated Affiliates of the Borrower as provided therein.  No
reorganizations, spin-offs or new business lines shall be established or occur
without the prior written consent of the Majority Banks.

62



--------------------------------------------------------------------------------




§8.6.    Compliance with Environmental Laws.  Neither the Borrower nor the Trust
will, nor will either of them permit any of its Subsidiaries, to do any of the
following: (a) use any of the Real Estate or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Substances,
except for such quantities of Hazardous Substances as are appropriate for a
retail shopping center and used in the ordinary course of business and in
compliance in all material respects with all applicable Environmental Laws,
(b) cause or permit to be located on any of the Real Estate any underground tank
or other underground storage receptacle for Hazardous Substances except in
material compliance with Environmental Laws, (c) generate any Hazardous
Substances on any of the Real Estate except in material compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner so as to cause a Release of Hazardous Substances on, upon
or into the Real Estate or any surrounding properties or any threatened Release
of Hazardous Substances in any material amount which might give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in material compliance with all Environmental Laws); provided that with
respect to the foregoing clauses (a)-(e), with respect to Real Estate other than
the Unencumbered Borrowing Base Properties, the Borrower and the Trust shall
comply with the foregoing except to the extent such failure could not
individually or in the aggregate have any material adverse effect upon the
business or financial condition of the Borrower or the Trust.
The Borrower shall:
(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, which change would lead
a prudent lender to require additional testing to avail itself of any statutory
insurance or limited liability, take all action (including, without limitation,
the conducting of engineering tests at the sole expense of the Borrower) to
confirm that no Hazardous Substances are or ever were Released or disposed of on
the Unencumbered Borrowing Base Properties; and
(ii)    if any Release or disposal of Hazardous Substances shall occur or shall
have occurred on the Unencumbered Borrowing Base Properties (including without
limitation any such Release or disposal occurring prior to the acquisition of
such Unencumbered Borrowing Base Properties by the Borrower), cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Unencumbered Borrowing Base Properties to the extent required by and in full
compliance with all applicable laws and regulations and to the reasonable
satisfaction of the Majority Banks; provided , that the Borrower shall be deemed
to be in compliance with Environmental Laws for the purpose of this clause (ii)
so long as it or a responsible third party with sufficient financial resources
is taking reasonable action to remediate or manage any event of noncompliance to
the reasonable satisfaction of the Majority Banks and no action shall have been
commenced by any enforcement agency.  The Majority Banks may engage their own
environmental consultant to review the environmental assessments and the
Borrower’s compliance with the covenants contained herein.

63



--------------------------------------------------------------------------------




At any time after an Event of Default shall have occurred hereunder, or, whether
or not an Event of Default shall have occurred, at any time that the Agent or
the Majority Banks shall have reasonable grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred, relating to any
Unencumbered Borrowing Base Property, or that any of the Unencumbered Borrowing
Base Properties is not in compliance with the Environmental Laws, the Agent may
at its election (and will at the request of the Majority Banks) obtain such
environmental assessments of such Unencumbered Borrowing Base Property prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to such Unencumbered Borrowing Base Property and
(ii) whether the use and operation of such Unencumbered Borrowing Base Property
comply with all Environmental Laws.  Environmental assessments may include
detailed visual inspections of such Unencumbered Borrowing Base Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are necessary or appropriate for a complete
determination of the compliance of such Unencumbered Borrowing Base Property and
the use and operation thereof with all applicable Environmental Laws.  All such
environmental assessments shall be at the sole cost and expense of the Borrower.
§8.7.    Distributions.  Neither the Borrower nor the Trust shall make any
Distributions which would cause it to violate any of the following covenants:
(a)    [Intentionally Deleted];
(b)    The Borrower and the Trust shall not make any Distribution if such
Distribution is in excess of the amount which, when added to the amount of all
other Distributions paid in the same fiscal quarter and the preceding three (3)
fiscal quarters would exceed ninety-five percent (95%) of their respective Funds
from Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid; provided, however, notwithstanding
the foregoing in this §8.7(b), Borrower and the Trust may, subject to the
limitations set forth in this Agreement (including specifically, but without
limitation, those contained in §8.7(b)) (i) redeem existing Preferred Equity
with proceeds from an issuance of common equity or Preferred Equity of the
Borrower or the Trust and (ii) repurchase common stock issued by the Trust in an
amount not exceeding the limit set forth in §8.3(j)(ii), so long as in either
case (A) no Event of Default shall have occurred and be continuing on the date
of any such repurchase or redemption, (B) no Default or Event of Default shall
occur as a result of any such repurchase or redemption, and (C)  with respect to
any repurchase of common stock pursuant to §8.7(b)(ii), prior to any such
repurchase Borrower shall have delivered to Agent pro forma evidence reasonably
satisfactory to Agent that the ratio of Consolidated Total Liabilities to
Consolidated Total Adjusted Asset Value (after giving effect to such repurchase)
shall be less than fifty percent (50%).  Notwithstanding the foregoing, the
Borrower may pay a Distribution to its partners of sums received by it pursuant
to the Tax Indemnity Agreement;

64



--------------------------------------------------------------------------------




(c)    In the event that an Event of Default shall have occurred and be
continuing, neither the Borrower nor the Trust shall make any Distributions
other than the minimum Distributions by the Borrower to the Trust and by the
Trust required under the Code to maintain the REIT Status of the Trust, as
evidenced by a certification of the principal financial or accounting officer of
the Trust containing calculations in reasonable detail satisfactory in form and
substance to Agent; provided, however, that neither Borrower nor the Trust shall
be entitled to make any Distributions in connection with the repurchase of
common or preferred stock of the Trust at any time after an Event of Default
shall have occurred and be continuing; and
(d)    Notwithstanding the foregoing, at any time when an Event of Default shall
have occurred and the maturity of the Obligations has been accelerated, neither
the Borrower nor the Trust shall make any Distributions whatsoever, directly or
indirectly.
§8.8.    Asset Sales.  Neither the Borrower, the Trust nor any Subsidiary
thereof shall sell, transfer or otherwise dispose of any individual Real Estate
having a sales price in excess of $75,000,000.00 unless there shall have been
delivered to the Agent a statement that no Default or Event of Default exists
immediately prior to such sale, transfer or other disposition or would exist
after giving effect to such sale, transfer or other disposition.
§8.9.    Development Activity.  Neither the Borrower, the Trust nor any of their
respective Subsidiaries shall engage, directly or indirectly, in any development
except as expressly provided in §8.3(l) and (m) and this §8.9.  The Borrower,
the Trust or any of their respective Subsidiaries may engage, either directly
or, in the case of the Borrower, through any Subsidiary or Unconsolidated
Affiliate of the Borrower, an Investment in which is permitted under §8.3(l), in
the development of property to be used principally for retail shopping centers
or a use ancillary thereto(except for the development commonly referred to as
Aquia) which at any time has a total cost in excess of the limit set forth in
§8.3(l), without the prior written consent of the Majority Banks.  For purposes
of this §8.9, the term “development” shall include the new construction of a
shopping center complex or the substantial renovation of improvements to real
property which materially change the character or size thereof, but shall not
include the addition of amenities or other related facilities to existing Real
Estate which is already used principally for shopping centers; provided ,
however , that the term “development” shall not include demolition of existing
structures performed by Borrower or the addition of an anchor store to an
existing shopping center project provided that the construction of such
improvements is performed by the tenant, and the Borrower (or any Subsidiary or
Unconsolidated Affiliate thereof), the Trust or its respective Subsidiary, as
applicable, is only obligated to reimburse such tenant for a fixed amount with
respect to the cost of such construction upon completion of such construction by
such tenant.  The Borrower and the Trust each acknowledges that the decision of
the Majority Banks to grant or withhold such consent shall be based on such
factors as the Majority Banks deem relevant in their sole discretion, including
without limitation, evidence of sufficient funds both from borrowings and equity
to complete such development and evidence that the Borrower (or any Subsidiary
or Unconsolidated Affiliate thereof), the Trust or either of its Subsidiaries
has the resources and expertise necessary to complete such project.  Nothing
herein shall prohibit the Borrower, the Trust or any of their respective
Subsidiaries thereof from entering into an agreement to acquire Real Estate
which has been developed and initially leased

65



--------------------------------------------------------------------------------




by another Person.  Neither the Borrower (or any Subsidiary or Unconsolidated
Affiliate thereof), the Trust nor any Subsidiary thereof shall acquire or hold
any number of undeveloped parcels of Real Estate which in the aggregate exceed
the limit set forth in §8.3(m) without the prior written consent of the Majority
Banks, provided that the acquisition or holding of any outlots or property
adjacent to any Real Estate owned by the Borrower (or any Subsidiary or
Unconsolidated Affiliate thereof), the Trust or any Subsidiary thereof shall not
be deemed to be an undeveloped parcel of Real Estate for this purpose and
options and purchase agreements to acquire any property shall not be deemed an
acquisition or holding of such property.  The undeveloped projects of the
Borrower, the Trust and its Subsidiaries as of the Closing Date are set forth on
Schedule 8.9 hereto.  Further, any new development project permitted under the
terms of this §8.9 engaged in by the Borrower (or any Subsidiary or
Unconsolidated Affiliate thereof), the Trust or any Subsidiary thereof, before
any vertical construction commences on any phase of such project, shall be
either (i) at least fifty percent (50%) pre-leased (based on the gross leasable
area of the improvements to the development, or the phase of the development
project being developed if the Borrower submits and the Agent agrees that the
development consists of more than one (1) phase, excluding outlots), including
all anchors in such phase (it being agreed that Borrower shall receive a credit
against such occupancy requirement for any space to be occupied by an anchor
that has been conveyed to such anchor), or under a purchase agreement to sell
and all construction bids shall be in place, and any such development shall
continue to be deemed an undeveloped parcel until such time as construction
commences, or (ii) sufficiently pre-leased such that based on such leases the
gross income from such leases upon completion of such project shall equal or
exceed projected operating expenses (including reserves for expenses not paid on
a monthly basis).  For purposes of this §8.9, property shall be deemed to be in
development at all times that it is Under Development.
§8.10.    Intentionally Deleted.
§8.11.    Trust Preferred Equity and Subordinated Debt.  The Borrower and the
Trust shall not permit (a) the Trust Preferred Equity to exceed $50,000,000.00,
or (b) the sum of the Trust Preferred Equity and Subordinated Debt to exceed in
the aggregate $150,000,000 (provided that to the extent any such Trust Preferred
Equity and Subordinated Debt exceeds such limits, such excess shall be
considered Indebtedness for the purposes of this Agreement).  The Borrower and
the Trust will not make or permit any amendment or modification to the
indenture, note or other agreements evidencing or governing any Trust Preferred
Equity or Subordinated Debt without Agent’s prior written approval, or directly
or indirectly pay, prepay, defease or in substance defease, purchase, redeem,
retire or otherwise acquire any Trust Preferred Equity or Subordinated Debt.
§9.    FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER.
The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan or Note is outstanding or any Bank has any obligation to make
any Loans, each of them will comply with the following:

66



--------------------------------------------------------------------------------




§9.1.    Liabilities to Assets Ratio.  Each of the Borrower and the Trust will
not permit the ratio of its Consolidated Total Liabilities to Consolidated Total
Adjusted Asset Value to exceed 60%.
§9.2.    Fixed Charges Coverage.  The Borrower will not permit the Borrower’s
Consolidated Operating Cash Flow for the period covered by the four (4) previous
consecutive fiscal quarters (treated as a single accounting period) to be less
than 1.50 times the Fixed Charges of the Borrower and the Trust for such period;
provided , however , that for purposes of determining compliance with this
covenant, prior to such time as the Borrower has owned and operated a parcel of
Real Estate for four (4) full fiscal quarters, the Operating Cash Flow with
respect to such parcel of Real Estate for the number of full fiscal quarters
which the Borrower has owned and operated such parcel of Real Estate as
annualized shall be utilized.  Additionally, for the purposes of calculating
Consolidated Operating Cash Flow under this §9.2, Operating Cash Flow
attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating Borrower’s Consolidated Total Adjusted Asset Value.  For the
purposes of this §9.2, the Operating Cash Flow and Debt Service attributable to
any Real Estate and the principal indebtedness repaid as a part of such sale
shall be excluded from the calculations when such Real Estate is sold.
§9.3.    Consolidated Tangible Net Worth.  The Borrower will not permit its
Consolidated Tangible Net Worth to be less than $625,000,000.00 plus
seventy-five percent (75%) of any Net Offering Proceeds from Equity Offerings
received by the Borrower or the Trust after December 31, 2011 (except to the
extent of any of such Net Offering Proceeds from an issuance of common equity or
Preferred Equity of the Borrower or the Trust which are used to retire an
existing issue of preferred equity of Borrower or the Trust, respectively).
§9.4.    Secured Indebtedness.  The Borrower will not permit the Secured
Indebtedness of the Borrower, Guarantors and their respective Subsidiaries to
exceed forty percent (40%) of the Consolidated Total Adjusted Asset Value of the
Borrower.
§9.5.    Borrowing Base Test.  The Borrower shall not at any time permit (i) the
aggregate Unsecured Indebtedness of the Trust, the Borrower and their
Subsidiaries (including, without limitation, the Outstanding Loans) to exceed
(ii) the Borrowing Base Availability.
§10.    CLOSING CONDITIONS.
The obligations of the Agent and the Banks to enter into this Agreement and to
make the Loans shall be subject to the satisfaction of the following:
§10.1.    Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance reasonably satisfactory to the
Agent.  The Agent shall have received a fully executed copy of each such
document, except that each Bank shall have received a fully executed counterpart
of its Note, if any.

67



--------------------------------------------------------------------------------




§10.2.    Certified Copies of Organizational Documents.  The Agent shall have
received from the Borrower a copy, certified as of a recent date by the
appropriate officer of each State in which the Borrower, the Guarantors or any
of their respective Subsidiaries, as applicable, is organized or in which the
Real Estate is located and a duly authorized partner, member or officer of such
Person, as applicable, to be true and complete, of the partnership agreement,
corporate charter, declaration of trust or other organizational documents of the
Borrower, the Guarantors, or any Subsidiary, as applicable, or its qualification
to do business, as applicable, as in effect on such date of certification.
§10.3.    Resolutions.  All action on the part of the Borrower, the Guarantors,
or any of their respective Subsidiaries as applicable, necessary for the valid
execution, delivery and performance by such Person of this Agreement and the
other Loan Documents to which such Person is or is to become a party shall have
been duly and effectively taken, and evidence thereof satisfactory to the Agent
shall have been provided to the Agent.  The Agent shall have received from the
Trust true copies of the resolutions adopted by its board of directors
authorizing the transactions described herein, each certified by its secretary
as of a recent date to be true and complete.
§10.4.    Incumbency Certificate; Authorized Signers.  The Agent shall have
received incumbency certificates, dated as of the date of this Agreement, signed
by a duly authorized officer of the Trust (with respect to the Borrower and the
Guarantors) and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of the
Borrower and the Guarantors, each of the Loan Documents to which such Person is
or is to become a party.  The Agent shall have also received from the Borrower a
certificate, dated as of the date of this Agreement, signed by a duly authorized
officer of the Borrower and giving the name and specimen signature of each
individual who shall be authorized to make Loan and Conversion Requests, and to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.
§10.5.    Opinion of Counsel.  The Agent shall have received a favorable opinion
addressed to the Banks and the Agent and dated as of the date of this Agreement,
in form and substance satisfactory to the Banks and the Agent, from counsel of
the Borrower and the Guarantors as to such matters as the Agent shall reasonably
request.
§10.6.    Payment of Fees.  The Borrower shall have paid to Capital One the fees
required to be paid at closing pursuant to §4.2.
§10.7.    Performance; No Default.  The Borrower and Guarantors shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.
§10.8.    Representations and Warranties.  The representations and warranties
made by the Borrower, the Guarantors and their Subsidiaries in the Loan
Documents or otherwise made by or on behalf of the Borrower, the Guarantors or
any of their respective Subsidiaries in connection therewith or after the date
thereof shall have been true and correct in all material

68



--------------------------------------------------------------------------------




respects when made and shall also be true and correct in all material respects
on the Closing Date.
§10.9.    Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s Special Counsel in form
and substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions or documents as the Agent and the Agent’s Special Counsel
may reasonably require.
§10.10.    Stockholder and Partner Consents.  The Agent shall have received
evidence satisfactory to the Agent that all necessary stockholder, member and
partner consents required in connection with the consummation of the
transactions contemplated by this Agreement and the other Loan Documents have
been obtained.
§10.11.    Compliance Certificate.  A Compliance Certificate dated as of the
date of this Agreement demonstrating compliance with each of the covenants
calculated therein as of the most recent fiscal quarter end for which the
Borrower or the Trust has provided financial statements under §6.4, adjusted in
the best good faith estimate of the Borrower or the Guarantor, as applicable,
dated as of the date of this Agreement shall have been delivered to the Agent.
§10.12.    Contribution Agreement.  The Agent shall have received a fully
executed counterpart of the Contribution Agreement.
§10.13.    No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Bank would make it illegal for such Bank to make such Loan.
§10.14.    Governmental Regulation.  Each Bank shall have received such
statements in substance and form reasonably satisfactory to such Bank as such
Bank shall require for the purpose of compliance with any applicable regulations
of the Comptroller of the Currency or the Board of Governors of the Federal
Reserve System.
§10.15.    Intentionally Deleted.
§10.16.    Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Banks to make any Loan, whether on or after the date of
this Agreement, shall also be subject to the satisfaction of the following
conditions precedent:
§11.1.    Prior Conditions Satisfied.  All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made.

69



--------------------------------------------------------------------------------




§11.2.    Representations True; No Default.  Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true as of the date as of which they were made and shall also
be true at and as of the time of the making of such Loan with the same effect as
if made at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and except to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.  The Agent
shall have received a certificate of the Borrower and the Trust signed by an
authorized officer of the Borrower and the Trust to such effect.
§11.3.    Intentionally Deleted.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1.    Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    the Borrower shall fail to pay any principal of any of the Loans after
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans, or any other
fees or sums due hereunder or under any of the other Loan Documents, within ten
(10) days after the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;
(c)    the Borrower or the Trust shall fail to comply with any covenant
contained in §9, and such failure shall continue for thirty (30) days after
written notice thereof shall have been given to the Borrower by the Agent;
provided, however, that in the event that Borrower or the Trust shall fail to
comply with §9.5, then the same shall not constitute a Default hereunder in the
event that Borrower prepays the Loans or provides additional Unencumbered
Borrowing Base Property in accordance with the terms of this Agreement in an
amount sufficient such that Borrower and the Trust would be fully in compliance
with the covenant set forth in §9.5 within five (5) days of the earlier to occur
of (i) Borrower obtaining knowledge of such noncompliance, (ii) Borrower
reporting any such noncompliance, or (iii) receipt by Borrower of written notice
of such noncompliance from Agent; and provided further, that during any period
in which Borrower or the Trust shall fail to be in compliance of any covenant in
§9.5, then the Banks shall have no obligation to make Loans;
(d)    the Borrower or any Guarantor or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the

70



--------------------------------------------------------------------------------




other Loan Documents (other than those specified in this §12), and such failure
shall continue for thirty (30) days after written notice thereof shall have been
given to the Borrower by the Agent; provided , however , that in the event that
such failure shall be a failure to comply with the terms of §8.7(b), the
Borrower shall be afforded a period of one (1) fiscal quarter to cure such
failure provided that the Distribution which caused such failure was
historically consistent with prior dividends; provided , further that no cure
period shall be available with respect to a failure to comply with the terms of
§7.5(a) or §8.4;
(e)    any representation or warranty made by or on behalf of the Borrower, any
Guarantor or any of their respective Subsidiaries in this Agreement or any other
Loan Document, or in any report, certificate, financial statement, request for a
Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;
(f)    the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received or other Indebtedness
(including, without limitation, any Derivatives Contract), or fail to observe or
perform any material term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any such borrowed money or credit
received or other Indebtedness (including, without limitation, any Derivatives
Contract)for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment or purchase thereof, provided that the events described in this
§12.1(f) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in this §12.1(f),
involve singly or in the aggregate obligations for Recourse Indebtedness
totaling in excess of $10,000,000.00 or Non-recourse Indebtedness totaling in
excess of $30,000,000.00;
(g)    the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver of any such Person or of any substantial
part of the assets of any thereof, (ii) shall commence any case or other
proceeding relating to any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize or in furtherance of any of the foregoing;
(h)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of any of the Borrower, any Guarantor
or any of their respective Subsidiaries or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy,

71



--------------------------------------------------------------------------------




reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;
(i)    a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating any of the Borrower, any Guarantor or any
of their respective Subsidiaries bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;
(j)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, any uninsured final
judgment against any of the Borrower, any Guarantor or any of their respective
Subsidiaries that, with other outstanding uninsured final judgments,
undischarged, against such Persons exceeds in the aggregate $10,000,000.00;
(k)    any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or with the express prior written agreement, consent or approval
of the Banks, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower, any Guarantor, any
of their respective Subsidiaries or any of their respective holders of Voting
Interests, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;
(l)    any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower or the Trust or any of their respective
Subsidiaries or any sale, transfer or other disposition of the assets of the
Borrower, the Trust or any of their respective Subsidiaries other than as
permitted under the terms of this Agreement or the other Loan Documents;
(m)    any suit or proceeding shall be filed against the Borrower or any
Guarantor or any of their respective Subsidiaries or any of their respective
assets which in the good faith business judgment of the Majority Banks after
giving consideration to the likelihood of success of such suit or proceeding and
the availability of insurance to cover any judgment with respect thereto and
based on the information available to them if adversely determined, would have a
materially adverse effect on the ability of the Borrower, any Guarantor or any
of their respective Subsidiaries to perform each and every one of its
obligations under and by virtue of the Loan Documents and such suit or
proceeding is not dismissed within sixty (60) days following the filing or
commencement thereof;

72



--------------------------------------------------------------------------------




(n)    the Borrower, any Guarantor, any of their respective Subsidiaries or any
Person so connected with them shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of Borrower, any
Guarantor or any of their respective Subsidiaries, including the Real Estate;
(o)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Majority Banks shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Borrower, any Guarantor or any of their respective Subsidiaries
to the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000 and such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or a trustee shall have been
appointed by the United States District Court to administer such Plan or the
PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;
(p)    a Change of Control shall occur;
(q)    Dennis Gershenson shall cease to be active on a daily basis in the
management of the Trust and the Borrower and a competent and experienced
successor for such Person shall not be approved by the Majority Banks within six
(6) months of such event, such approval not to be unreasonably withheld;
(r)    any Event of Default (as defined in any of the other Loan Documents)
shall occur; or
(s)    The Borrower and the Guarantor and any of their respective Subsidiaries
shall fail to pay at maturity, or within any applicable period of grace, any
Subordinated Debt, or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any such Subordinated Debt for such period of time as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or require a redemption, retirement, prepayment, purchase or defeasance
thereof;
then, and in any such event, the Agent may, and upon the request of the Majority
Banks shall, by notice in writing to the Borrower (in addition to the rights
afforded under §12.3) declare all amounts owing with respect to this Agreement,
the Notes, and the other Loan Documents to be, and they shall thereupon
forthwith become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower.  In the event of any Event of Default specified in §12.1(g),
§12.1(h) or §12.1(i), all such amounts shall become immediately due and payable
automatically without any requirement of presentment, demand, protest or other
notice of any kind from any of the Banks or the Agent.



73



--------------------------------------------------------------------------------




§12.2.    Limitation of Cure Periods.  Notwithstanding the provisions of
subsections (b), (c) and (d) of §12.1, the cure periods provided therein shall
not be allowed and the occurrence of a Default thereunder immediately shall
constitute an Event of Default for all purposes of this Agreement and the other
Loan Documents if, within the period of twelve (12) months immediately preceding
the occurrence of such Default, there shall have occurred two (2) periods of
cure or portions thereof under any one or more than one of said subsections.
§12.3.    Intentionally Deleted.
§12.4.    Remedies.  In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Banks shall have accelerated
the maturity of the Loans pursuant to §12.1, the Agent on behalf of the Banks
may, with the consent of the Majority Banks but not otherwise, and upon the
direction of the Majority Banks shall, proceed to protect and enforce their
rights and remedies under this Agreement, the Notes or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, including to the full extent permitted by
applicable law the obtaining of the ex parte appointment of a receiver, and, if
such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right.  No remedy
herein conferred upon the Agent or the holder of any of the Obligations is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.  In the event that all or any portion of the Obligations is collected by
or through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorneys’ fees.
§12.5.    Distribution of Proceeds.  In the event that, following the occurrence
or during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of the Borrower or the
Guarantors, such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of,
the Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent under this Agreement or any of the other Loan Documents
or in support of any provision of adequate indemnity to the Agent against any
taxes or liens which by law shall have, or may have, priority over the rights of
the Agent to such monies;
(b)    Second, pari passu to (1) all other Obligations in such order or
preference as the Majority Banks shall determine and (2) to any Derivatives
Provider in respect of all amounts due to such Derivatives Provider under any
Derivatives Provider Contract; provided, however, that (i) distributions in
respect of such Obligations shall be made pari

74



--------------------------------------------------------------------------------




passu among Obligations with respect to the Agent’s fee payable pursuant to §4.3
and all other Obligations, (ii) in the event that any Bank shall have wrongfully
failed or refused to make an advance under §2.6 and such failure or refusal
shall be continuing, advances made by other Banks during the pendency of such
failure or refusal shall be entitled to be repaid as to principal and accrued
interest in priority to the other Obligations described in this subsection (b),
(iii) Obligations owing to the Banks with respect to each type of Obligation
such as interest, principal, fees and expenses, shall be made among the Banks
pro rata , and (iv) amounts received or realized from the Borrower shall be
applied against the Obligations of the Borrower; and provided, further that the
Majority Banks may in their discretion make proper allowance to take into
account any Obligations not then due and payable; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.
§13.    SETOFF.
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Banks to the Borrower
or any Guarantor and any securities or other property of the Borrower or any
Guarantor in the possession of such Bank may be applied to or set off against
the payment of Obligations of such Person and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Bank; provided that no Bank shall
exercise such right of setoff without the prior approval of the Agent.  Each of
the Banks agrees with each other Bank that if such Bank shall receive from the
Borrower or any Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the
Obligations owed to such Bank any amount in excess of its ratable portion of the
payments received by all of the Banks with respect to the Obligations held by
all of the Banks, such Bank will make such disposition and arrangements with the
other Banks with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Bank receiving in respect of the Obligations held by it its proportionate
payment as contemplated by this Agreement; provided that if all or any part of
such excess payment is thereafter recovered from such Bank, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.
§14.    THE AGENT.
§14.1.    Authorization.  The Agent is authorized to take such action on behalf
of each of the Banks and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent.  The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for

75



--------------------------------------------------------------------------------




any Bank or to create any agency or fiduciary relationship.  Agent shall act as
the contractual representative of the Banks hereunder, and notwithstanding the
use of the term “Agent” it is understood and agreed that Agent shall not have
any fiduciary duties or responsibilities to any Bank or by reason of this
Agreement or any of the other Loan Documents and is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Loan Agreement and the other Loan Documents.  The Borrower and any
other Person shall be entitled to conclusively rely on a statement from the
Agent that it has the authority to act for and bind the Banks pursuant to this
Agreement and the other Loan Documents.
§14.2.    Employees and Agents.  The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents.  The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.
§14.3.    No Liability.  Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable to any of the Banks
for any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, may be liable for losses due to
its willful misconduct or gross negligence.  The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Banks, unless the Agent
has received notice from a Bank or the Borrower referring to the Loan Documents
and describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.
§14.4.    No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations, or for the value of any
such collateral security or for the validity, enforceability or collectability
of any such amounts owing with respect to the Obligations, or for any recitals
or statements, warranties or representations made herein or any agreement,
instrument or certificate delivered in connection therewith or in any of the
other Loan Documents or in any certificate or instrument hereafter furnished to
it by or on behalf of the Borrower, the Guarantor or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any other of the Loan Documents.  The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower,
the Guarantor, any of their respective Subsidiaries or any holder of any of the
Obligations shall have been duly authorized or is true, accurate and
complete.  The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Banks,
with respect to the creditworthiness or financial condition of the Borrower, the
Guarantors or any of their respective

76



--------------------------------------------------------------------------------




Subsidiaries or the value of any of the other assets of the Borrower, the
Guarantors or their respective Subsidiaries.  Each Bank acknowledges that it
has, independently and without reliance upon the Agent or any other Bank, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents.  Agent’s Special Counsel has only represented Agent and Capital One
in connection with the Loan Documents and the only attorney-client relationship
or duty of care is between Agent’s Special Counsel and Agent or Capital
One.  Each Bank has been independently represented by separate counsel on all
matters regarding the Loan Documents.
§14.5.    Payments.
(a)    A payment by the Borrower or the Guarantors to the Agent hereunder or
under any of the other Loan Documents for the account of any Bank shall
constitute a payment to such Bank.  The Agent agrees to distribute to each Bank
not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Bank’s pro
rata share of payments received by the Agent for the account of the Banks except
as otherwise expressly provided herein or in any of the other Loan
Documents.  In the event the Borrower makes payments to Agent in immediately
available funds on or before the time required in this Agreement for such
payment, and Agent fails to distribute such amounts on the same Business Day as
received, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to the Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.  In the event that the Agent shall refrain from making any distribution
of any amount received by it as provided in this §14.5(b), the Agent shall
endeavor to hold such amounts in an interest bearing account and at such time as
such amounts may be distributed to the Banks, the Agent shall distribute to each
Bank, based on their respective Commitment Percentages, its pro rata share of
the interest or other earnings from such deposited amount.
(c)    Notwithstanding anything to the contrary contained in this Agreement or
any of the other Loan Documents, any Bank that fails (i) to make available to
the Agent its pro rata share of any Loan, (ii) to comply with the provisions of
§13 with respect to making dispositions and arrangements with the other Banks,
where such Bank’s share of

77



--------------------------------------------------------------------------------




any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Banks, in each case
as, when and to the full extent required by the provisions of this Agreement, or
(iii) to perform any other obligation within the time period specified for
performance, or if no time period is specified, if such failure continues for a
period of five (5) Business Days after notice from the Agent, shall be deemed a
defaulting Bank (a “Defaulting Bank”) and shall be deemed a Defaulting Bank
until such time as such delinquency is satisfied provided that a Bank shall not
be a Defaulting Bank if such Bank notifies the Agent and the Borrower in writing
that such failure is the result of such Bank’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied.  In addition to the rights and remedies that may be
available to the Agent at law and in equity, a Defaulting Bank’s right to
participate in the administration of the Loan Documents, including, without
limitation, any rights to consent to or direct any action or inaction of the
Agent pursuant to this Agreement or otherwise, or to be taken into account in
the calculation of Required Banks, Majority Banks or any matter requiring
approval of all of the Banks, shall be suspended while such Bank is a Defaulting
Bank; provided that a consent of a Defaulting Bank shall be required for any
increase of its Commitment.  A Defaulting Bank shall be deemed to have assigned
any and all payments due to it from the Borrower and the Guarantors, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
non-defaulting Banks for application to, and reduction of, their respective pro
rata shares of all outstanding Loans.  The Defaulting Bank hereby authorizes the
Agent to distribute such payments to the non-defaulting Banks in proportion to
their respective pro rata shares of all outstanding Loans.  The provisions of
this Section shall apply and be effective regardless of whether an Event of
Default occurs and is then continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary or (ii) any instruction of Borrower
as to its desired application of payments.  The Agent shall be entitled to
(i) withhold or set off, and to apply to the payment of the obligations of any
Defaulting Bank any amounts to be paid to such Defaulting Bank under this
Agreement, (ii) to collect interest from such Bank for the period from the date
on which the payment was due at the rate per annum equal to the Federal Funds
Effective Rate plus two percent (2%), for each day during such period, and
(iii) bring an action or suit against such Defaulting Bank in a court of
competent jurisdiction to recover the defaulted obligations of such Defaulting
Bank.  A Defaulting Bank shall be deemed to have satisfied in full a delinquency
when and if, as a result of application of the assigned payments to all
outstanding Loans of the non-defaulting Banks or as a result of other payments
by the Defaulting Banks to the non-defaulting Banks, the Banks’ respective pro
rata shares of all outstanding Loans have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
§14.6.    Holders of Notes.  Subject to the terms of Article 18, the Agent may
deem and treat the payee of any Obligation and any Note as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.

78



--------------------------------------------------------------------------------




§14.7.    Indemnity.  The Banks ratably hereby agree to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by § 15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence.
§14.8.    Agent as Bank.  In its individual capacity, the Bank or any
Derivatives Provider acting as the Agent shall have the same obligations and the
same rights, powers and privileges in respect to its Commitment and the Loans
made by it, and as the holder of any of the Obligations and the Notes as it
would have were it not also the Agent.
§14.9.    Resignation.  The Agent may resign at any time by giving thirty (30)
days’ prior written notice thereof to the Banks and the Borrower.  The Majority
Banks may remove the Agent from its capacity as Agent in the event of the
Agent’s willful misconduct or gross negligence.  The Commitment Percentage of
the Bank which is acting as Agent shall not be taken into account in the
calculation of Majority Banks for the purposes of removing Agent in the event of
the Agent’s willful misconduct or gross negligence.  Upon any such resignation,
the Majority Banks shall have the right to appoint as a successor Agent, any
Bank or any bank whose senior debt obligations are rated not less than “A” or
its equivalent by Moody’s Investors Service, Inc. or not less than “A” or its
equivalent by Standard & Poor’s Rating Group Inc. and which has a net worth of
not less than $500,000,000.  Unless a Default or Event of Default shall have
occurred and be continuing, such successor Agent shall be reasonably acceptable
to the Borrower.  If no successor Agent shall have been so appointed by the
Majority Banks and shall have accepted such appointment within thirty (30) days
after the retiring Agent’s giving of notice of resignation or the Majority
Bank’s removal of the Agent, then the retiring Agent may, on behalf of the
Banks, appoint a successor Agent, which shall be any Bank or a bank whose debt
obligations are rated not less than “A” or its equivalent by Moody’s Investors
Service, Inc. or not less than “A” or its equivalent by Standard & Poor’s Rating
Group Inc. and which has a net worth of not less than $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder as Agent.  After any retiring Agent’s resignation or removal, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent.
§14.10.    Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may, and if so requested by
the Majority Banks and the Banks have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have.  The Majority Banks may direct the Agent in
writing as to the method

79



--------------------------------------------------------------------------------




and the extent of any such exercise, the Banks hereby agreeing to indemnify and
hold the Agent harmless in accordance with their respective Commitment
Percentages from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, provided that the Agent need not
comply with any such direction to the extent that the Agent reasonably believes
the Agent’s compliance with such direction to be unlawful or commercially
unreasonable in any applicable jurisdiction.
§14.11.    Bankruptcy.  In the event a bankruptcy or other insolvency proceeding
is commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Banks.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Banks, the Required Banks or all of the Banks as
required by this Agreement.  Each Bank irrevocably waives its right to file or
pursue a separate proof of claim in any such proceedings unless Agent fails to
file such claim within thirty (30) days after receipt of written notice from the
Banks requesting that Agent file such proof of claim.
§14.12.    Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Banks, the
Required Banks or the Majority Banks is required or permitted under this
Agreement, each Bank agrees to give the Agent, within ten (10) Business Days of
receipt of the request for action together with all reasonably requested
information related thereto (or such lesser period of time required by the terms
of the Loan Documents), notice in writing of  approval or disapproval
(collectively “Directions”) in respect of any action requested or proposed in
writing pursuant to the terms hereof.  If consent is required for the requested
action, any Bank’s failure to respond to a request for Directions within the
required time period shall be deemed to constitute a Direction to take such
requested action.  In the event that any recommendation is not approved by the
requisite number of Banks and a subsequent approval on the same subject matter
is requested by Agent, then for the purposes of this paragraph each Bank shall
be required to respond to a request for Directions within five (5) Business Days
of receipt of such request.  Agent and each Bank shall be entitled to assume
that any officer of the other Banks delivering any notice, consent, certificate
or other writing is authorized to give such notice, consent, certificate or
other writing unless Agent and such other Banks have otherwise been notified in
writing.
§14.13.    Borrower not Beneficiary.  Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Banks, may not be enforced by
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of Borrower and Guarantors.
§15.    EXPENSES.
The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this  Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Banks (other
than taxes based upon the Agent’s or any Bank’s gross or net income, except that
the Agent and the Banks shall be entitled to indemnification for any and all

80



--------------------------------------------------------------------------------




amounts paid by them in respect of taxes based on income or other taxes (other
than pursuant to the Michigan Business Tax, M.C.L. §§208.1101 et seq. , if any)
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Banks after the Closing Date
(the Borrower hereby agreeing to indemnify the Agent and each Bank with respect
thereto), (c) the reasonable fees, expenses and disbursements of the counsel to
the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein (excluding, however, the preparation of agreements
evidencing participation granted under §18.4), each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the reasonable fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation or interpretation of the Loan Documents
and other instruments mentioned herein, and the making of each advance
hereunder, (e) all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Bank or the
Agent and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by any Bank or the Agent) incurred by any Bank or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s or any of the Bank’s relationship
with the Borrower or the Guarantors, (f) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns or title searches, (g) all reasonable fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by Capital One and the Agent in connection with the execution and
delivery of this Agreement and the other Loan Documents, (h) all reasonable fees
and expenses and disbursements (including reasonable attorneys’ fees and costs),
not to exceed $5,000.00 in the aggregate, which may be incurred by Capital One
in connection with each and every assignment of interests in the Loans pursuant
to §18.1, and (i) all expenses relating to the use of Intralinks, SyndTrak or
any other similar system for the dissemination and sharing of documents and
information in connection with the syndication of the Loans.  The covenants of
this §15 shall survive payment or satisfaction of payment of the Obligations.
§16.    INDEMNIFICATION.
The Borrower and the Trust, jointly and severally, agree to indemnify and hold
harmless the Agent, the Banks and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Bank from and against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation (a) any brokerage, finders or similar fees
asserted against any Person indemnified under this §16 based upon any agreement,
arrangement or action made or taken, or alleged to have been made or taken, by
the Borrower, the Guarantors or any of their respective Subsidiaries, (b) any
condition of the Real Estate, (c) any actual or proposed use by the Borrower or
the Guarantors of the proceeds of any of the Loans, (d) any actual or alleged
infringement of

81



--------------------------------------------------------------------------------




any patent, copyright, trademark, service mark or similar right of any of the
Borrower, the Guarantors or any of their respective Subsidiaries, (e) the
Borrower entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Real Estate, (g) with respect to the Borrower, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), and (h) any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information (other than any ongoing
usage fees following the closing of the transactions contemplated by this
Agreement), in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however , that neither the Borrower nor the Trust shall be obligated
under this §16 to indemnify any Person for liabilities arising from such
Person’s own gross negligence or willful misconduct as determined in a
non-appealable judgment by a court of competent jurisdiction, any loss suffered
solely to the extent they arise from violation of any such Person’s internal
policies or from a violation of laws, rules or regulations applicable to such
Person’s operations as determined in a non-appealable judgment by a court of
competent jurisdiction, and with respect to matters described in §16(b), (f) or
(g), any loss attributable to events, acts or circumstances first occurring
after the period Agent and the Banks acquired a direct ownership interest (and
not a Lien) in such Real Estate.  The immediately preceding proviso shall not be
construed to require any Person to disclose confidential or proprietary
information unless on terms and conditions reasonably satisfactory to such
Person.  In litigation, or the preparation therefor, the Banks, the Agent and
the Arranger shall be entitled to select a single nationally recognized law firm
as their own counsel and, in addition to the foregoing indemnity, the Borrower
and the Trust agree to pay promptly the reasonable fees and expenses of such
counsel.  If, and to the extent that the obligations of the Borrower and the
Trust under this §16 are unenforceable for any reason, the Borrower and the
Trust hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §16 shall survive any assignment by a Bank of its Commitment,
the repayment of the Loans and the termination of the obligations of the Banks
hereunder.
§17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Banks and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Banks of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Bank has any
obligation to make any Loans.  The indemnification obligations of the Borrower
and the Trust provided herein and the other Loan Documents shall

82



--------------------------------------------------------------------------------




survive the full repayment of amounts due and the termination of the obligations
of the Banks hereunder and thereunder to the extent provided herein and
therein.  All statements contained in any certificate or other paper delivered
to any Bank or the Agent at any time by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.
§18.    ASSIGNMENT AND PARTICIPATION.
§18.1.    Conditions to Assignment by Banks.  Except as provided herein, each
Bank may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it, and the Notes held by it); provided that (a) the
Agent shall have given its prior written consent to such assignment, which
consent shall not be unreasonably withheld or delayed (provided that such
consent shall not be required for any assignment to another Bank, to a Related
Fund of such Bank, to a bank which is under common control with the assigning
Bank or to a wholly-owned Subsidiary of such Bank provided that such assignee
shall remain a wholly-owned Subsidiary or Related Fund of such Bank), (b) each
such assignment shall be of a constant, and not a varying, percentage of all of
the assigning Bank’s rights and obligations under this Agreement with respect to
the Term Loan Commitment in the event an interest in the Term Loan is assigned,
(c) the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined), an Assignment and Acceptance
Agreement (an “Assignment and Acceptance Agreement”) in the form of Exhibit J
hereto, together with any Notes subject to such assignment, (d) in no event
shall any assignment be to any Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by, any
of the Borrower or the Guarantors, (e) such assignee shall acquire an interest
in the Term Loans of not less than $5,000,000 unless such assignment is to
another Bank or a Related Fund or unless such requirement is waived by the
Borrower and the Agent, and (f) the assignor shall assign its entire interest in
the Loans or retain an interest in the Loans of not less than $5,000,000 unless
otherwise approved by Agent and Borrower.  Upon such execution, delivery,
acceptance and recording, of such notice of assignment, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Banks and, to the extent provided in such assignment, have the rights and
obligations of a Bank hereunder, and (ii) the assigning Bank shall, to the
extent provided in such assignment and upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Bank as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower or the
Guarantors.  Upon any such assignment, the Agent may unilaterally amend Schedule
1.1 to reflect any such assignment.
§18.2.    Register.  The Agent for itself and on behalf of the Borrower shall
maintain a copy of each assignment delivered to it and a register or similar
list (the “Register”) for the recordation of the names and addresses of the
Banks and the Commitment Percentages of, and principal amount of the Loans owing
to the Banks from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Banks

83



--------------------------------------------------------------------------------




may treat each Person whose name is recorded in the Register as a Bank hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower and the Banks at any reasonable time and from time to
time upon reasonable prior notice.  Upon each such recordation, the assigning
Bank agrees to pay to the Agent a registration fee in the sum of
$3,500.  Contemporaneous assignments by a Bank to multiple Related Funds will be
treated as a single assignment for the purposes of such registration fee.
§18.3.    New Notes.  Upon its receipt of an assignment executed by the parties
to such assignment, together with each Note, if any, subject to such assignment,
the Agent shall (a) record the information contained therein in the Register,
and (b) give prompt notice thereof to the Borrower and the Banks (other than the
assigning Bank).  Within five (5) Business Days after receipt of such notice,
the Borrower, at its own expense, shall if requested execute and deliver to the
Agent, in exchange for each surrendered Note, a new Note to the order of such
assignee in an amount equal to the amount assumed by such assignee pursuant to
such assignment and, if the assigning Bank has retained some portion of its
obligations hereunder, a new Note to the order of the assigning Bank in an
amount equal to the amount retained by it hereunder.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such assignment and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.
§18.4.    Participations.  Each Bank may sell participations to one or more
banks or other entities in all or a portion of such Bank’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Bank hereunder to the Borrower, (b) such participation shall not entitle
such participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, the right to approve waivers,
amendments or modifications, (c) such participant shall have no direct rights
against the Borrower or the Guarantors except the rights granted to the Banks
pursuant to §13, (d) such sale is effected in accordance with all applicable
laws, and (e) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or the Guarantors.
§18.5.    Pledge by Bank.  Any Bank may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or, with Agent’s prior written approval, to
another Person.  No such pledge or the enforcement thereof shall release the
pledgor Bank from its obligations hereunder or under any of the other Loan
Documents.  Any Term Loan Bank may with the consent of the Agent pledge all or
any portion of its rights and interests under this Agreement (including all or
any portion of its Term Loan Note) to a Person approved by Agent.
§18.6.    No Assignment by Borrower or the Trust.  Neither the Borrower nor the
Trust shall assign or transfer any of its rights or obligations under any of the
Loan Documents without the prior written consent of each of the Banks.

84



--------------------------------------------------------------------------------




§18.7.    Disclosure.  The Borrower and the Trust each agrees that in addition
to disclosures made in accordance with standard banking practices any Bank may
disclose  information obtained by such Bank pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder.  In
addition, the Banks may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors.
§18.8.    Amendments to Loan Documents.  Upon any such assignment or
participation, the Borrower and the Trust shall, upon the request of the Agent,
enter into such documents as may be reasonably required by the Agent to modify
the Loan Documents to reflect such assignment or participation.
§18.9.    Mandatory Assignment.  In the event Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Banks (any such non-consenting Bank shall hereafter be
referred to as the “Non-Consenting Bank”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Bank,
Borrower shall have the right as to such Non-Consenting Bank, to be exercised by
delivery of written notice delivered to the Agent and the Non-Consenting Bank
within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Bank to transfer its entire Commitment.  The Agent shall promptly
notify the remaining Banks that each of such Banks shall have the right, but not
the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Bank (or if any of
such Banks does not elect to purchase its pro rata share, then to such remaining
Banks in such proportion as approved by the Agent).  In the event that the Banks
do not elect to acquire all of the Non-Consenting Bank’s Commitment, then the
Agent shall endeavor to find a new Bank or Banks to acquire such remaining
Commitment.  Upon any such purchase of the Commitment of the Non-Consenting
Bank, the Non-Consenting Bank’s interests in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Non-Consenting Bank shall promptly execute and deliver any and all
documents reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Bank’s original Note.  Notwithstanding anything in this §18.9 to
the contrary, any Bank or other Bank assignee acquiring some or all of the
assigned Commitment of the Non-Consenting Bank must consent to the proposed
amendment, modification or waiver.  The purchase price to be paid by the
acquiring Banks for the Non-Consenting Bank’s Commitment shall equal the
principal owed to such Non-Consenting Bank, and the Borrower shall pay to such
Non-Consenting Bank in addition thereto and as a condition to such sale any and
all other amounts outstanding and owed by Borrower to the Non-Consenting Bank
hereunder or under any of the other Loan Documents, including all accrued and
unpaid interest or fees which would be owed to such Non-Consenting Bank
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Bank’s
Commitment.  No registration fee under §18.2 shall be required in connection
with such assignment.
§18.10.    Titled Agents.  The Titled Agents shall not have any additional
rights or obligations under the Loan Documents, except for those rights, if any,
as a Bank.

85



--------------------------------------------------------------------------------




§19.    NOTICES.
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed follows:
 
 
If to the Agent or Capital One:
 
 
 
 
 
Capital One, National Association
 
 
1680 Capital One Drive
 
 
McLean, Virginia 22102
 
 
Attn:  Frederick H. Denecke
 
 
Telecopy No.:  (703) 720-2023
 
 
 
 
 
and
 
 
 
 
 
Capital One, National Association
 
 
1680 Capital One Drive
 
 
McLean, Virginia 22102
 
 
Attn:  Jessica W. Schneickert
 
 
Telecopy No.:  (703) 720-2023

 
With a copy to:
 
 
 
 
 
Riemer & Braunstein LLP
 
 
Three Center Plaza
 
 
Boston, Massachusetts 02108
 
 
Attn: Kevin J. Lyons, Esq.
 
 
Telecopy No.: (617) 692-3433
 
 
 
 
If to the Borrower or the Guarantor:
 
 
 
 
 
Ramco-Gershenson Properties, L.P.
 
 
Ramco-Gershenson Properties Trust
 
 
Suite 300
 
 
31500 Norhtwestern Highway
 
 
Farmingotn Hills, Michigan 48334
 
 
Attn: Chief Financial Officer
 
 
Telecopy No.: (248) 350-9925
 
 
 
 
With a copy to:
 
 
 
 
 
Honigman Miller Schwartz & Cohn LLP
 
 
Suite 101
 
 
39400 Woodward Avenue
 
 
Bloomfield Hills, Michigan  48304-5048
 
 
Attn:  Jill S. Schloff
 
 
Telecopy No.:  (248) 566-8579

 

86



--------------------------------------------------------------------------------








to each other Bank a party hereto at the address for such party set forth on
Schedule 1.1 hereto for such Bank, and to each other Bank which may hereafter
become a party to this Agreement at such address as may be designated by such
Bank.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by facsimile, upon being sent and
confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt, or if sent by facsimile, upon receipt or the
next Business Day if received after 5:00 p.m. (New York time) or on a day that
is not a Business Day.  Rejection or other refusal to accept or the inability to
deliver because of changed address for which no notice was given shall be deemed
to be receipt of the Notice sent.  By giving at least fifteen (15) days prior
Notice thereof, the Borrower, the Trust, a Bank or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.


§20.    RELATIONSHIP.
Neither the Agent nor any Bank has any fiduciary relationship with or fiduciary
duty to the Borrower, the Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Bank and the Borrower is solely that of a lender and borrower, and nothing
contained herein or in any of the other Loan Documents shall in any manner be
construed as making the parties hereto partners, joint venturers or any other
relationship other than lender and borrower.
§21.    GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
MICHIGAN AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THE BORROWER AND THE TRUST EACH AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF OHIO OR THE STATE OF MICHIGAN OR ANY FEDERAL COURT
SITTING THEREIN AND

87



--------------------------------------------------------------------------------




CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE TRUST BY MAIL AT
THE ADDRESS SPECIFIED IN §19.  THE BORROWER AND THE TRUST EACH HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
§22.    HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
§23.    COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§24.    ENTIRE AGREEMENT, ETC.
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF THE BORROWER, THE TRUST, THE AGENT AND THE BANKS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
BORROWER AND THE TRUST EACH HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
BORROWER AND THE TRUST EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY BANK OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE BANKS HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE

88



--------------------------------------------------------------------------------




PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
§25.
§26.    DEALINGS WITH THE BORROWER OR THE GUARANTORS.
The Agent, the Banks and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their affiliates regardless of the capacity of the Agent or the Bank
hereunder.  The Banks acknowledge that, pursuant to such activities, the Agent,
a Bank or its affiliates may receive information regarding such Persons
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent or such Bank, as
applicable, shall be under no obligation to provide such information to them.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Banks.  Notwithstanding the foregoing,
(a) none of the following may occur without the written consent of each Bank or
Derivatives Provider (as to clause (vi) affected thereby:  (i) a decrease in the
rate of interest on the Loans (except as contemplated in §2.8); (ii) an increase
or a non-pro rata reduction in the amount of the Commitments of the Banks except
pursuant to §2.8 or §18.1; (iii) a forgiveness, reduction or waiver of the
principal of any unpaid Loan or any interest thereon; (iv) the postponement of
any date fixed for any payment of principal of or interest on the Loans; (v) a
decrease of the amount of any fee (other than late fees) payable to a Bank
hereunder; (vi) the release of the Borrower or any Guarantor except as otherwise
provided herein; (vii) a change in the manner of distribution of any payments to
the Banks or the Agent; (viii) an amendment of the definition of Majority Banks
or Required Banks or of any requirement for consent by the Majority Banks, the
Required Banks or all of the Banks; or (ix) an amendment of this §27, and
(b) the provisions of §9 and any of the definitions used therein may not be
modified, amended or waived without the written consent of the Required
Banks.  Any amendment, waiver or consent with respect to any Loan Document that
(i) diminishes the rights of a Derivatives Provider in a manner or to an extent
dissimilar to that affecting the Lenders or (ii) increases the liabilities or
obligations of a Derivatives Provider shall, in addition to the Banks required
hereinabove to take such action, require the consent of the Bank that is (or
having an Affiliate that is) such Derivatives Provider. The amount of the
Agent’s fee payable for the Agent’s account and the provisions of §14 may not be
amended or waived without the written consent of the Agent.  The Borrower and
the Guarantors each agrees to enter into such modifications or amendments of
this Agreement or the other Loan Documents as may be reasonably requested by
Capital One in connection with the acquisition by each Bank acquiring all or a
portion of the Commitment, provided that no such amendment or modification
materially affects or increases any of the obligations of the Borrower

89



--------------------------------------------------------------------------------




or the Guarantors hereunder.  No waiver shall extend to or affect any obligation
not expressly waived or impair any right consequent thereon.  No course of
dealing or delay or omission on the part of the Agent or any Bank in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial
thereto.  No notice to or demand upon the Borrower or the Guarantors shall
entitle the Borrower and the Guarantors to other or further notice or demand in
similar or other circumstances.
§28.    SEVERABILITY.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    TIME OF THE ESSENCE.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower or the Trust under this Agreement and the other Loan
Documents.
§30.    NO UNWRITTEN AGREEMENTS.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.
§31.    REPLACEMENT OF NOTES.
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
§32.    TRUST EXCULPATION.
Subject to the terms of this paragraph, all persons having a claim against the
Trust (as a Guarantor or general partner of Borrower), the general partner of
the Borrower whose signature is affixed hereto as said general partner,
hereunder or in connection with any matter that is the subject hereof, shall
look solely to (i) the Trust’s interest and rights in the Borrower (as a general
partner or limited partner), (ii) the amount of any Net Offering Proceeds not
contributed to the Borrower, (iii) all accounts receivable, including the amount
of any Distributions received by the

90



--------------------------------------------------------------------------------




Trust from the Borrower and not distributed to shareholders of the Trust as
permitted by this Agreement, (iv) all rights and claims (including amounts paid
under) the Tax Indemnity Agreement, (v) all cash and Short-term Investments in
an amount in excess of $500,000.00, (vi) any other assets which the Trust may
now own or hereafter acquire with the consent of Agent pursuant to §7.17, (vii)
all documents and agreements in favor of the Trust in connection with any of the
foregoing, (viii) all claims and causes of action arising from or otherwise
related to any of the foregoing, and all rights and judgments related to any
legal actions in connection with such claims or causes of action, and (ix) all
extensions, additions, renewals and replacements, substitutions, products or
proceeds of any of the foregoing (the “Attachable Assets”), and in no event
shall the obligation of the Trust be enforceable against any shareholder,
trustee, officer, employee or agent of the Trust personally.  In no event shall
any person have any claim against:  (i) the cash, Short-term Investments of the
Trust and the property described in Schedule 6.29 hereto, all under the heading
of “Other Permitted Assets”, (ii) all documents and agreements in favor of the
Trust in connection with any of the foregoing, (iii) all claims and causes of
action arising from or otherwise related to any of the foregoing, and all rights
and judgments related to any legal actions in connection with such claims or
causes of action, and (iv) all extensions, additions, renewals and replacements,
substitutions, products or proceeds of any of the foregoing (the “Other
Permitted Assets”).  The Agent and the Banks have agreed to the terms of this
§32 solely based upon the representation and covenant of Borrower and the Trust
that the Trust does not and will not own any assets other than the Attachable
Assets and the Other Permitted Assets.  Notwithstanding anything in this §32 to
the contrary, the foregoing limitation on liability and recourse to the Trust
(as a Guarantor or general partner of Borrower) shall be null and void and of no
force and effect, and Agent and the Banks shall have full recourse against the
Trust, individually as a Guarantor and in its capacity as general partner of
Borrower, and to all of its assets (including, without limitation, the Other
Permitted Assets) in the event that the Trust shall now or at any time hereafter
own any asset other than or in addition to the Other Permitted Assets and the
Attachable Assets.  Nothing herein shall limit the rights of the Agent and the
Banks against the Borrower.
§33.    PATRIOT ACT.
Each Bank and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, the Guarantors and their respective Subsidiaries, which
information includes names and addresses and other information that will allow
such Bank or the Agent, as applicable, to identify Borrower, the Guarantors and
their respective Subsidiaries in accordance with the Patriot Act.
[SIGNATURE PAGES FOLLOW]



91



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.
 
 
TRUST:
 
 
 
RAMCO-GERSHENSON PROPERTIES
TRUST, a Maryland real estate investment trust
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
 
 
 
 
BORROWER:
 
 
 
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
 
 
 
 
By:
Ramco-Gershenson Properties Trust, a
Maryland real estate investment trust, its
General Partner
 
 
 
 
 
By:____________________________
 
 
Name: _________________________
 
 
Title: __________________________

 
 


 



[Signature Page to Unsecured Term Loan Agreement]



--------------------------------------------------------------------------------






 
 
 
BANKS:
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
individually and as Agent
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 

 







[Signature Page to Unsecured Term Loan Agreement]



--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF TERM LOAN NOTE
 
$_________________
__________, 2013

 
FOR VALUE RECEIVED, the undersigned RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership, hereby promises to pay to
__________________________ ________or order, in accordance with the terms of
that certain Unsecured Term Loan Agreement dated as of May 16, 2013 (the “Loan
Agreement”), as from time to time in effect, among the undersigned, Capital One,
National Association, for itself and as Agent, and such other Banks as may be
from time to time named therein, to the extent not sooner paid, on or before the
Term Loan Maturity Date, the principal sum of __________________________ Dollars
($_____________), with daily interest from the date hereof, computed as provided
in the Loan Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Loan Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Loan Agreement.  Interest shall be payable
on the dates specified in the Loan Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
 
Payments hereunder shall be made to Capital One, National Association, as Agent
for the payee hereof, at 1680 Capital One Drive, McLean, Virginia 22102 or such
other address as may be designated by Agent.
 
This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Loan
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the maturity date stated above and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Loan
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Loan Agreement.
 
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Borrower and the Banks and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Banks exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Banks in excess of the maximum lawful amount, the interest payable to the Banks
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Banks shall ever receive anything of value deemed
interest by applicable law in excess of the maximum

Exhibit B – Page 1



--------------------------------------------------------------------------------




lawful amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal balance of the Obligations of the undersigned
Borrower and to the payment of interest or, if such excessive interest exceeds
the unpaid balance of principal of the Obligations of the undersigned Borrower,
such excess shall be refunded to the undersigned Borrower.  All interest paid or
agreed to be paid to the Banks shall, to the extent permitted by applicable law,
be amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Borrower
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law.  This paragraph shall control all agreements between the
undersigned Borrower and the Banks and the Agent.


In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.  In addition to and not in limitation of the
foregoing and the provisions of the Loan Agreement hereinabove defined, the
undersigned further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorneys’ fees and legal
expenses, incurred by the holder of this Note in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Michigan (without giving effect to the conflict of laws rules of any
jurisdiction).
 
The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
 
Recourse to the general partner of the Borrower shall be limited as provided in
§32 of the Loan Agreement.
 
IN WITNESS WHEREOF the undersigned has by its duly authorized officers, executed
this Note under seal as of the day and year first above written.
 

Exhibit B – Page 2



--------------------------------------------------------------------------------




 
RAMCO-GERSHENSON PROPERTIES, L.P.,
 
a Delaware limited partnership
 
 
 
By:
Ramco-Gershenson Properties Trust, a
 
 
Maryland real estate investment trust, its
 
 
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:






Exhibit B – Page 3

